               Case 2:18-bk-23361-RK                   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                      Desc
                                                       Main Document    Page 1 of 115
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Zacky & Sons Poultry, LLC

2.   All other names debtor
     used in the last 8 years
                                  DBA Zacky Farms
     Include any assumed          DBA Zacky
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  13200 Crossroads Pkwy North, Suite 250                          P.O. Box 12556
                                  City of Industry, CA 91746                                      Fresno, CA 93778
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.zackyfarms.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:18-bk-23361-RK                      Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                     Desc
Debtor
                                                            Main Document    Page 2 Case
                                                                                    of 115
                                                                                         number (if known)
          Zacky & Sons Poultry, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                1123

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                            Case number
                                                 District                                 When                            Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
                                                                                                                                                    Affiliate
     List all cases. If more than 1,                                                                                                                (Predecessor
     attach a separate list                      Debtor     Zacky Farms, LLC                                             Relationship               Entity)
                                                            Eastern District of
                                                 District   California                    When    10/08/12               Case number, if known      2:12-bk-37961


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                Case 2:18-bk-23361-RK                   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                       Desc
Debtor
                                                        Main Document    Page 3 Case
                                                                                of 115
                                                                                     number (if known)
         Zacky & Sons Poultry, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 4 of 115
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 5 of 115
Case 2:18-bk-23361-RK        Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57               Desc
                             Main Document    Page 6 of 115


      CERTIFICATE OF ZACKY & SONS POULTRY, LLC, A CALIFORNIA
    LIMITED LIABILITY COMPANY, AUTHORIZING FILING OF PETITION
            UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         I, Lillian Zacky, hereby certify as follows:

         1.      I am the Managing Member of Zacky & Sons Poultry, LLC, a California

  limited liability company (the “Company”).

         2.      At a meeting of the Company’s members, the following resolutions were

  duly enacted, and the same remain in full force and effect, without modification, as of the

  date hereof:

                 RESOLVED, that the Company shall file a voluntary
                 petition under Chapter 11 of the Bankruptcy Code on
                 November 13, 2018 or any date thereafter as determined by
                 Lillian Zacky, in her capacity as the Managing Member of
                 the Company, or any other officer of the Company as
                 directed by Lillian Zacky (the “Designated Officer”);

                 RESOLVED FURTHER, that the Designated Officer is
                 hereby authorized to cause the Company to employ any
                 professionals to represent or assist the Company in
                 connection with the Company’s Chapter 11 bankruptcy
                 case that the Designated Officer deems to be in the best
                 interests of the Company;

                 RESOLVED FURTHER, that in the event of a Chapter 11
                 bankruptcy filing by the Company, the Designated Officer
                 is hereby authorized on behalf of and in the name of the
                 Company to execute and file and to cause counsel to the
                 Company to prepare with the assistance of the Company as
                 appropriate all petitions, schedules, lists and other papers,
                 documents and pleadings in connection with the
                 Company’s bankruptcy case, and to take any and all action
                 which the Designated Officer deems necessary and proper
                 in connection with the Company’s bankruptcy case without
                 further approval of the Company’s members; and
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 7 of 115
              Case 2:18-bk-23361-RK                            Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                             Desc
                                                               Main Document    Page 8 of 115




 Fill in this information to identify the case:

 Debtor name         Zacky & Sons Poultry, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 13, 2018                       X     [See signature attached]
                                                                         Signature of individual signing on behalf of debtor

                                                                         Lillian Zacky
                                                                         Printed name

                                                                         Managing Member
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 9 of 115
                    Case 2:18-bk-23361-RK                            Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                             Desc
                                                                     Main Document   Page 10 of 115

 Fill in this information to identify the case:
 Debtor name Zacky & Sons Poultry, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA - LOS ANGELES
                                                DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 WESTERN MILLING                                                                                                                                                      $8,300,000.00
 31120 NUTMEG
 ROAD
 31120 WEST
 STREET
 GOSHEN, CA 93227
 CUDDY FARMS INC.                                                                                                                                                     $1,279,500.75
 28429 CENTER RD.
 RR#5
 CANADA N7G3H6
 STRATHROY,
 ONTARIO
 CD
 PACKERS                                                                                                                                                                $560,099.54
 SANITATION
 SERVICES INC
 P.O. BOX 340
 KIELER, WI 53812
 CASCADE                                                                                                                                                                $478,129.74
 SPECIALTY PR
 GROUP
 KINGSEY FALLS
 404
 MARIE-VICTORIN
 QUEBEC,CANADA,
 --
 JENNIE-O TURKEY                                                                                                                                                        $368,087.56
 STOR
 2505 WILLMAR AVE
 SO/WEST
 WILMAR,, MN 56201
 CARGILL MEAT                                                                                                                                                           $275,004.07
 SOLUTIO
 151 N. MAIN
 STREET
 WICHITA, KS 67202


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:18-bk-23361-RK                            Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                             Desc
                                                                     Main Document   Page 11 of 115

 Debtor    Zacky & Sons Poultry, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DREISBACH                                                                                                                                                              $218,838.57
 ENTERPRISE
 2530 E. 11TH
 STREET
 OAKLAND, CA
 94601
 VISCOFAN USA, INC                                                                                                                                                      $205,796.86
 50 COUNTY COURT
 MONTGOMERY, AL
 36105
 CHEMSTATION                                                                                                                                                            $195,325.59
 1448 N. SHAW
 ROAD
 STOCKTON, CA
 95215
 ASSOCIATED FEED                                                                                                                                                        $174,710.65
 & SU
 P O BOX 2367
 TURLOCK, CA
 95381
 CENTRAL VALLEY                                                                                                                                                         $156,339.20
 TRAIL
 P.O. BOX 12427
 FRESNO, CA
 AMERICAN                                                                                                                                                               $148,400.00
 SURVEYING &
 MAPPING, INC.
 SUITE 200
 3191 MAGUIRE
 BLVD.
 ORLANDO, FL
 32803
 SHELL ENERGY                                                                                                                                                           $142,822.80
 NORTH
 AMERICA US LP
 SUITE 700
 909 FANIN ST.
 HOUSTON, TX
 77010
 JCF FARM LABOR                                                                                                                                                         $135,780.24
 CONTRACTOR
 P.O. BOX 2843
 FRESNO, CA 93745
 VERITIV CORP.                                                                                                                                                          $125,994.69
 2325 S. CEDAR
 AVE.
 FRESNO, CA 93725
 CES CLEANING                                                                                                                                                           $118,650.00
 CNTRCTR
 1448 N. SHAW
 ROAD
 STOCKTON, CA
 95215

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:18-bk-23361-RK                            Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                             Desc
                                                                     Main Document   Page 12 of 115

 Debtor    Zacky & Sons Poultry, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 KTEC, INC                                                                                                                                                              $117,540.00
 PO BOX 746
 MIAMI, OK 74355
 GENE HULL                                                                                                                                                              $110,142.80
 TRUCKING
 2145 E. CONEJO
 AVE
 FRESNO, CA 93725
 ELITE SUPPLY                                                                                                                                                           $109,720.26
 SOURCE,
 3374 MONIER
 CIRCLE #1
 RANCHO
 CORDOVA, CA
 95742
 PACIFIC GAS &                                                                                                                                                            $97,324.36
 ELECTR
 P.O. BOX 997300
 SACRAMENTO, CA




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 2:18-bk-23361-RK                     Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                                    Desc
                                                     Main Document   Page 13 of 115


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
In re Zacky Farms, LLC
Chapter 11 Case No. 2:12-bk-37961
Case filed on October 8, 2012
Eastern District of California (Hon. Christopher D. Jaime)
Plan of Reorganization confirmed on December 12, 2013
Case closed on January 24, 2017
List of Real Property attached as Schedule A hereto.

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
   that was filed with any such prior proceeding(s).)
None

I declare, under penalty of perjury, that the foregoing is true and correct.
                                                                                                       [See signature attached]
Executed at      City of Industry                                  , California.
                                                                                                     Lillian Zacky
Date:            November 13, 2018                                                                   Signature of Debtor 1



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                              Page 1              F 1015-2.1.STMT.RELATED.CASES
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 14 of 115
                                                                 In re: Zacky Farms, LLC
                                                                    Case No. 12-37961
                                                                          Schedule A
                                                                         Real Property

                                                                                                              Current value of debtor's
                                                                                                                interest in property,
                                                                                                               without deducting any
                                                                                  Nature of debtor's interest     secured claim or        Amount of
Description of property                                                                  in property               exemption [1]        secured claim
1111 Navy Dr., Stockton, CA 95206 (APN: 163-260-07 )                                     Fee Simple                  $451,547.49        $2,000,000.00
12233 & 12229 S. Hayes Ave., Caruthers, CA 93609 (APN: 041-120-43 )                      Fee Simple                  $201,695.49            $0.00
12591 W. Central Ave., Kerman, CA 93630 (APN: 025-110-46 )                               Fee Simple                   $62,733.29            $0.00
1486 S. Industrial Way, Kerman, CA 93630 (APN: 023-060-44S )                             Fee Simple                  $263,533.03            $0.00
16395 19th Ave., Lemoore, CA 93245 (APN: 024-170-020 )                                   Fee Simple                   $96,594.37        $1,000,000.00 [2]
17388 18th Ave., Lemoore, CA 93245 (APN: 026-060-007 )                                   Fee Simple                  $166,256.48            $0.00
1888 & 2020 S. East Ave., Fresno, CA 93721 (APN: 468-040-07S )                           Fee Simple                  $875,411.64            $0.00
                                                                                                                                                                                   Case 2:18-bk-23361-RK




18940 Camden Ave, Layton (APN: 055-310-29 )                                              Fee Simple                   $21,946.23            $0.00
190 N. Thorne, Fresno, CA 93706 (APN: 458-250-02 )                                       Fee Simple                   $4,146.35             $0.00
19010 & 19012 S. Brawley Ave., Caruthers, CA 93609 (APN: 053-090-37S )                   Fee Simple                   $34,502.03            $0.00
19774 Kent Ave., Lemoore, CA 93245 (APN: 024-170-073 )                                   Fee Simple                   $82,400.28            $0.00
20364 E. Central, Reedley, CA 93654 (APN: 333-070-50S )                                  Fee Simple                  $265,654.23            $0.00
22133 E. South Ave., Reedley, CA 93654 (APN: 373-360-01 )                                Fee Simple                   $31,020.95            $0.00
22133 E. South Ave., Reedley, CA 93654 (APN: 373-360-04 )                                Fee Simple                  $107,562.82            $0.00
2222 & 2240 S. East Ave., Fresno, CA 93721 (APN: 480-040-06S )                           Fee Simple                  $125,321.01        $1,000,000.00
2272 S. East Ave., Fresno, CA 93721 (APN: 480-040-07S )                                  Fee Simple                 $1,197,318.38           $0.00
                                                                                                                                                            Main Document




2950 E. California St., Fresno, CA 93721 (APN: 480-040-11 )                              Fee Simple                 $1,022,712.09           $0.00
4220 S. Howard Ave., Kerman, CA 93630 (APN: 025-110-29S )                                Fee Simple                   $86,306.61            $0.00
43473 6th Ave, Corcoran (APN: 046-270-004 )                                              Fee Simple                   $5,576.80             $0.00
43503 6th Ave, Corcoran, CA (APN: 046-270-035 )                                          Fee Simple                  $347,124.48            $0.00
4515 E. Simerly Ave., Laton, CA (APN: 056-110-24S )                                      Fee Simple                  $123,157.63            $0.00
590 W. Kamm Ave., Fresno, CA 93725 (APN: 043-050-15S )                                   Fee Simple                   $9,220.35             $0.00
8351 McMullin Grade, Fresno, CA 93725 (APN: 035-060-90S )                                Fee Simple                 $1,569,493.14           $0.00
9760 S. Hill Ave, Orange Cove, CA 93646 (APN: 373-130-28 ) and 25137 E.
Dinuba Ave, Orange Cove, CA (APN: 373-160-01)                                             Fee Simple                   $181,007.90         $0.00
Hanford: PTN of N 1/2 of NE 1/4 SEC 24/19/21 (APN: 028-030-032 )                          Fee Simple                  $1,451,186.15    $1,000,000.00 [2]
                                                                                                                                                                            Page 15 of 115




Various Locations (APN: 480-090-12 )                                                      Fee Simple                    $10,803.60         $0.00     [3]
Various Locations                                                                    Land Improvements                 $419,509.98         $0.00
Various Locations                                                                   Building Improvements             $1,051,295.39        $0.00
Various Locations                                                                 CIP - Construction Projects         $3,296,337.79        $0.00
Various Locations                                                                  Leasehold Improvements              $352,628.58         $0.00
                                                                                                      TOTAL:         $13,914,004.56    $4,000,000.00

[1] The balances are book value as of August 25, 2012.
[2] Two properties serve as collateral for $1,000,000 secured loan made by Richard N. Zacky Irrevocable Trust dated 11/25/07
                                                                                                                                                            Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57




[3] Includes 249 & 251 N. H Street, Fresno, CA (APN: 458-240-09)
                                                                                                                                                                                   Desc




                                                                          Page 1 of 1
          Case 2:18-bk-23361-RK                     Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57                                                    Desc
                                                    Main Document   Page 16 of 115
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
Ron Bender 143364
10250 Constellation Blvd.
Suite 1700
Los Angeles, CA 90067
(310) 229-1234 Fax: (310) 229-1244
California State Bar Number: 143364 CA
rb@lnbyb.com




 Debtor(s) appearing without an attorney
 Attorney for Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

In re:
                                                                                  CASE NO.:
            Zacky & Sons Poultry, LLC
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 98 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

            November 13, 2018                                                                  [See signature attached]
Date:
                                                                                         Signature of Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date:
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 17 of 115




                                                  98
    Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                            Main Document   Page 18 of 115

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Zacky & Sons Poultry, LLC
                       P.O. Box 12556
                       Fresno, CA 93778


                       Ron Bender
                       Levene, Neale, Bender, Yoo & Brill LLP
                       10250 Constellation Blvd.
                       Suite 1700
                       Los Angeles, CA 90067


                       15956 S. EAST AVE LLC
                       c/o CARUTHERS LLC
                       149 S. BARRINGTON AVE #720
                       LOS ANGELES, CA 90049


                       18606 LORDS ROAD LLC
                       c/o HELENDALE LLC
                       1010 MORAGA DRIVE
                       LOS ANGELES, CA 90049


                       1ST SOURCE HEALTH &
                       SAFETY TRAINING SERVICES
                       PO BOX 911241
                       LOS ANGELES, CA 90091


                       1WORLDSYNC, INC
                       DEPARTMENT 781341
                       PO BOX 78000
                       DETROIT, MI


                       20115 DEL ORO ROAD LLC
                       c/o APPLE VALLEY, LLC
                       1010 MORAGA DRIVE
                       LOS ANGELES, CA 90049


                       2290TAX.COM
                       540 E. FOOTHILL BLVD #100G
                       SAN DIMAS, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 19 of 115


                   3M COMPANY
                   PO BOX 844127
                   DALLAS, TX


                   7915 DEEP CREEK ROAD LLC
                   c/o APPLE VALLEY I, LLC
                   1010 MORAGA DRIVE
                   LOS ANGELES, CA 90049


                   8020 CONSULTING LLC
                   6303 OWENSMOUTH AVE., 10TH FL.
                   WOODLAND HILLS, CA 91367


                   A & A PORTABLES, INC.
                   201 ROSCOE ROAD
                   MODESTO, CA


                   AAA QUALITY SERVICES INC.
                   P.O. BOX 535
                   FARMERSVILLE, CA 93223


                   AAA TRUCK WASH LLC
                   11 W.15TH STREET
                   MERCED, CA 95340


                   AB AG SERVICE INC.
                   2020 S EAST AVE
                   FRESNO, CA 93721


                   AB AG SERVICES
                   2020 S EAST AVE
                   FRESNO, CA 93721
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 20 of 115


                   AC PALLETS, INC.
                   2959 S. ELM AVE
                   FRESNO, CA 93706


                   ACCESS INDUSTRIAL
                   AUTOMATION, INC.
                   1990 FOUNDRY COURT
                   CERES, CA 95307


                   ACCLAMATION INS MGMT
                   SERVICES INC
                   10445 OLD PLACERVILLE RD
                   SACRAMENTO, CA 95827


                   ACCOUNTEMPS
                   5250 N. PALM AVE #305
                   FRESNO, CA 93704


                   ACE CASH EXPRESS
                   2425 E. MCKINLEY AVENUE
                   FRESNO, CA 93703


                   ADP, LLC
                   5355 ORANGETHORPE AVE.
                   LA PALMA, CA 90623


                   ADVANCE DISPOSAL CO. INC.
                   P.O. BOX 400725
                   HESPERIA, CA


                   ADVANCED CHEMICAL
                   TRANSPORT INC
                   265 RIGGS AVENUE
                   MERCED, CA 95341
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 21 of 115


                   AEI CONSULTANTS
                   2500 CAMINO DIABLO
                   WALNUT CREEK, CA 94597


                   AFCO
                   5600 N. RIVER ROAD #400
                   ROSEMONT, IL


                   AFFINITY TRUCK CENTER
                   2707 S. EAST AVE
                   FRESNO, CA 93725


                   AIRGAS USA, LLC
                   2320 E. CHURCH AVE
                   FRESNO, CA


                   AIRGAS USA, LLC
                   17052 SEQUOIA AVE.
                   HESPERIA, CA


                   AIRGAS USA, LLC
                   PO BOX 7423
                   PASADENA, CA


                   AIRTECH VACUUM
                   42 DIGITAL DRIVE #9
                   NOVATO, CA 94949


                   ALBERT'S MOBILE REPAIR
                   21150 MINNETONKA RD
                   APPLE VALLEY, CA 92308
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 22 of 115


                   ALERT-O-LITE
                   2379 S. 'G' STREET
                   P.O. BOX 12224
                   FRESNO, CA


                   ALHAMBRA
                   6750 DISCOVERY BLVD
                   MABLETON, GA 30126


                   ALKAR-RAPID PAK, INC.
                   135 S. LASALLE, DEPT 4012
                   CHICAGO, IL


                   ALL FIRE PROTECTION
                   SERVICE, INC
                   2339 W. HAMMER LANE, STE C180
                   STOCKTON, CA 95209


                   ALL VALLEY ENVIRONMENTAL
                   P.O. BOX 11006
                   FRESNO, CA 93771


                   ALL-PHASE ELECTRIC SUPPLY
                   1359 E STREET
                   FRESNO, CA 93706


                   ALLIED ELECTRIC
                   4690 E JENSEN AVE
                   FRESNO, CA 93725


                   ALLIED UNIVERSAL SECURITY
                   SERVICES
                   P.O. BOX 31001-2374
                   PASADENA, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 23 of 115


                   ALPHA INC.
                   P.O. BOX 2939
                   TURLOCK, CA 95381


                   AM & PM PLUMBING ROOTER
                   1383 N. ABBY
                   FRESNO, CA 93703


                   AM&PM PLUMBING ROOTER
                   1383 N. ABBY
                   FRESNO, CA 93703


                   AMERICAN COMPACTOR EQUIP
                   SALES
                   PO BOX 2459
                   CLOVIS, CA 93619


                   AMERICAN HUNTSMAN, LLC
                   1010 MORAGA DRIVE
                   LOS ANGELES, CA 90049


                   AMERICAN PRESS
                   3685 W. GETTYSBURG AVE.
                   SUITE 102
                   FRESNO, CA 93722


                   AMERICAN PROFICIENCY
                   GROUP INC
                   1159 BUSINESS PARK DRIVE
                   TRAVERSE CITY, MI 49686


                   AMERICAN SURVEYING &
                   MAPPING, INC.
                   3191 MAGUIRE BLVD., STE 200
                   ORLANDO, FL 32803
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 24 of 115


                   AMERICAN SYSTEMS CONTROLS
                   AND INTEGRATION, INC.
                   510 GREGER ST
                   OAKDALE, CA 95361


                   AMERIGAS
                   P.O. BOX 7155
                   PASADENA, CA


                   AMFEC
                   21040 FORBES ST.
                   HAYWARD, CA 94545


                   ANGLIA AUTOFLOW, LTD
                   WORTHAM LING, DISS
                   IP22, 1SR
                   ENG, EN


                   ANYWAY LOGISTICS, INC
                   3021 S. GOLDEN STATE
                   FRESNO, CA 93725


                   APEX INVESTIGATION SVCS
                   2424 K STREET
                   SACRAMENTO, CA 95816


                   APOLLO MEDICAL
                   PO BOX 748
                   CLOVIS, CA


                   APPLIED INDUSTRIAL TECH.
                   3190 S. BAGLEY AVE.
                   FRESNO, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 25 of 115


                   APPLIED INDUSTRIAL TECH.
                   202 VAL DERVIN PARKWAY
                   STOCKTON, CA 95206


                   ARCHIMEDES HYDRAULIC SERV
                   7820 ANDERSON STREET
                   LOT 703
                   VALLEY SPRINGS, CA


                   ARCTIC GLACIER USA
                   2003 S. CHERRY AVE
                   FRESNO, CA 93721


                   ARIES TEK LLC
                   2050 E. FREMONT ST
                   SUITE B
                   STOCKTON, CA 95205


                   ASCEND SHIPPING SERVICES
                   1799 BAYSHORE HWY.
                   SUITE 127
                   BURLINGAME, CA 94010


                   ASSOCIATED BAG COMPANY
                   400 W. BODEN ST.
                   MILWAUKEE, WI 53207


                   ASSOCIATED COMPRESSOR &
                   EQUIPMENT INC
                   P.O. BOX 2716
                   FRESNO, CA 93745


                   ASSOCIATED DESIGN &
                   ENGINEERING
                   351 W. CROMWELL AVE., STE 108
                   FRESNO, CA 93711
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 26 of 115


                   ASSOCIATED FEED & SUPPLY
                   P.O. BOX 2367
                   TURLOCK, CA 95381


                   AT&T
                   P.O. BOX 5025
                   CAROL STREAM, IL


                   AT&T
                   P.O. BOX 105068
                   ATLANTA, GA


                   AT&T
                   P.O. BOX 5019
                   CAROL STREAM, IL


                   AT&T LONG DISTANCE
                   P.O. BOX 5017
                   CAROL STREAM, IL


                   AT&T LONG DISTANCE
                   P.O. BOX 5025
                   CAROL STREAM, IL


                   AT&T MOBILITY
                   NATIONAL BUSINESS SERV.
                   P.O. BOX 9004
                   CAROL STREAM, IL


                   AT&T PAYMENT CENTER
                   P.O. BOX 5025
                   CAROL STREAM, IL
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 27 of 115


                   ATLAS COPCO USA HOLDINGS
                   ATLAS COPCO COMPRESSORS
                   48434 MILMONT DRIVE
                   FREMONT, CA 94538


                   ATOMIC ENERGY INDUSTRIAL
                   LABORATORIES
                   9315 KIRBY DRIVE
                   HOUSTON, TX


                   AVCO DISPOSAL INC
                   BURRTEC WASTE INDUSTRIES
                   17080 STODDARD WELLS RD
                   VICTORVILLE, CA 92394


                   AXCO ADHESIVE
                   SYSTEMS CO., INC.
                   2401 EASTMAN AVE #27
                   OXNARD, CA 93030


                   AZAM, MOHAMMAD DR.
                   5137 DOVERTON DRIVE
                   STOCKTON, CA 95219


                   B & A RAMOS CONTRACT
                   4059 E BUTLER AVE
                   FRESNO, CA 93702


                   BAADER-LINCO INC.
                   2955 FAIRFAX TRAFFICWAY
                   KANSAS CITY, KS 66115


                   BAKER COMMODITIES INC
                   16801 W. JENSEN AVE.
                   KERMAN, CA 93630
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 28 of 115


                   BAKER PETERSON & FRANKLI
                   CPA LLP
                   970 W ALLUVIAL, STE 101
                   FRESNO, CA 93711


                   BANKDIRECT CAPITAL FINANCE
                   TWO CONWAY PARK
                   150 N FIELD DRIVE #190
                   LAKE FOREST, IL 60045


                   BARTELL REFRIGERATION
                   AMERICAN INCORPORATED
                   1345 N. AMERICAN STREET
                   VISALIA, CA 93291


                   BARTON OVERHEAD DOOR
                   1132 N. CARPENTER ROAD
                   MODESTO, CA 95351


                   BATORY FOODS
                   1700 E. HIGGINS RD
                   SUITE 300
                   DES PLAINES, IL 60018


                   BAXTER DUNN, SHERIFF
                   SAN JOAQUIN COUNTY
                   7000 S. MICHAEL CANUS
                   FRENCH CAMP, CA 95231


                   BAYLOR SERVICES INC
                   P.O. BOX 499
                   LOCKEFORD, CA


                   BEESON,HOFFMAN &
                   SIDDALL, INC.
                   500 CENTRAL AVE-#325
                   GLENDALE, CA 91203
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 29 of 115


                   BELL-MARK CORP
                   PO BOX 2007
                   PINE BROOK, NJ 07058


                   BEST WEIGH SCALE CO. INC.
                   2728 N. SUNNYSIDE, #101
                   FRESNO, CA 93727


                   BETTCHER INDUSTRIES INC
                   P.O. BOX 336
                   VERMILION, OH 44089


                   BIG SAVER
                   4260 CHARTER STREET
                   VERNON, CA 90058


                   BIO-MERIEUX VITEK INC.
                   595 ANGLUM DRIVE
                   HAZELWOOD, MO 63042


                   BIRD-IN-HAND FARMS INC.
                   1708 COLUMBIA AVE.
                   LANCASTER, PA 17603


                   BLAND, MARK C
                   DVM & MS
                   3562 JOMAR DRIVE
                   NAPA, CA 94558


                   BLUELINE RENTAL LLC
                   2670 S. EAST AVE
                   FRESNO, CA 93703
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 30 of 115


                   BN RANCH
                   3151 REGATTA AVE #D-40
                   RICHMOND, CA


                   BOGIE'S PUMP SYSTEMS
                   4916 E. ASHLAN AVE.
                   FRESNO, CA 93726


                   BORGA INC.
                   300 W. PEACH ST.
                   P.O. BOX 35
                   FOWLER, CA 93625


                   BOY SCOUTS OF AMERICA
                   ORANGE COUNTY COUNCIL, IN
                   1211 E. DYER RD
                   SANTA ANA, CA


                   BPS SUPPLY GROUP
                   4620 EAST VINE AVE
                   FRESNO, CA


                   BRIGHT COOP COMPANY
                   803 W. SEALE STREET
                   NACOGDOCHES, TX 75964


                   BRUNING, ROBERT C.
                   EXPENSE REPORT
                   3335 E. FIRST STREET
                   LONG BEACH, CA 90803


                   BRUNING, ROBERT C.
                   CONSULTING
                   3335 E. FIRST STREET
                   LONG BEACH, CA 90803
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 31 of 115


                   BSK ANALYTICAL
                   LABORATORIES
                   1414 STANISLAUS STREET
                   FRESNO, CA


                   BUCKEYE BUSINESS PRODUCTS
                   3830 KELLEY AVE
                   CLEVELAND, OH 44114


                   BUNZL PROCESSOR DIVISION
                   12246 COLLECTION CNTR DR.
                   CHICAGO, IL 60693


                   BUY LOW MARKET
                   522 E. VERMONT AVE
                   ANAHEIM, CA 92805


                   C A H F S
                   CA ANIMAL HEALTH & FOOD SAFETY
                   P.O. BOX 1770
                   DAVIS, CA


                   CA EXECUTIVE PROTECTION
                   1951 N. GATEWAY BLVD
                   SUITE 106
                   FRESNO, CA 93727


                   CALDERON, ALVARO
                   2210 SANDY STREET
                   CARUTHERS, CA 93609


                   CALIF. DEPT. OF PUBLIC
                   HEALTH FOOD & DRUG
                   POB 997435, CASHIER MS 7602
                   SACRAMENTO, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 32 of 115


                   CALIFORNIA AIR RESOURCES
                   BOARD COMPLIANCE DIVISION
                   P.O. BOX 1436
                   SACRAMENTO, CA 95812


                   CALIFORNIA BOILER
                   7341 W. GOSHEN AVE
                   VISALIA, CA 93291


                   CALIFORNIA CHECK CASHING
                   STORE
                   330 EAST BULLARD AVE
                   FRESNO, CA 93710


                   CALIFORNIA DEPARTMENT OF
                   TAX & FEE ADMINISTRATION
                   PO BOX 942879
                   SACRAMENTO, CA


                   CALIFORNIA GROCER'S ASSOC
                   EDUCATIONAL FOUNDATION
                   1215 K. STREET, SUITE 700
                   SACRAMENTO, CA 95814


                   CALIFORNIA INDUSTRIAL
                   RUBBER CO.
                   2539 S. CHERRY AVE.
                   FRESNO, CA 93706


                   CALIFORNIA POULTRY
                   FEDERATION
                   4640 SPYRES WAY SUITE 4
                   MODESTO, CA 95356


                   CALIFORNIA POULTRY HEALTH
                   4640 SPYRES WAY, SUITE 4
                   MODESTO, CA 95356
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 33 of 115


                   CALIFORNIA POULTRY INDUST
                   FEDERATION
                   4640 SPYRES WAY, SUITE 4
                   MODESTO, CA 95356


                   CALIFORNIA WATER SERVICE
                   P.O. BOX 940001
                   SAN JOSE, CA


                   CALIFORNIA WOOD SHAVINGS
                   4560 SKYWAY DRIVE
                   OLIVEHURST, CA 95961


                   CANTRELL
                   P.O. BOX 757
                   GAINSVILLE, GA 30503


                   CAPITOL COLLECTIONS LLC
                   PO BOX 289
                   FRESNO, CA 93708


                   CAPLINKED, INC.
                   3770 HIGHLAND AVE #101
                   MANHATTAN BEACH, CA 90266


                   CARDENAS MARKETS
                   2501 E. GUASTI RD,
                   ONTARIO, CA 91761


                   CAREERBUILDER.COM
                   13047 COLLECTION CENTER
                   CHICAGO, IL
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 34 of 115


                   CAREERSINFOOD.COM
                   710 W. SUNSHINE
                   SUITE 110
                   SPRINGFIELD, MO 65804


                   CARGILL INCORPORATED
                   9380 EXCELSIOR BLVD
                   HOPKINS, MN 55343


                   CARGILL MEAT SOLUTIONS
                   CORPORATION
                   151 N. MAIN STREET
                   WICHITA, KS 67202


                   CARGO BARN
                   2109 W. BULLARD
                   SUITE 101
                   FRESNO, CA 93711


                   CARLTON INDUSTRIES INC.
                   P.O. BOX 280
                   LA GRANGE, TX 78945


                   CASCADE SPECIALTY PROD GRP
                   404 MARIE-VICTORIN
                   KINGSEY FALLS, QUEBEC
                   CANADA, --


                   CASCO EQUIPMENT
                   CORPORATION
                   1400 ENTERPRISE BLVD. #40
                   WEST SACRAMENTO, CA 95691


                   CASH & CARRY
                   SMART FOODSERVICE
                   P.O. BOX 22008
                   PORTLAND, OR
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 35 of 115


                   CCEJ/CALIFORNIA CONF.
                   FOR EQUALITY & JUSTICE
                   3711 LONG BEACH BLVD #1017
                   LONG BEACH, CA 90807


                   CCH INCORPORATED
                   P.O. BOX 4307
                   CAROL STREAM, IL


                   CDFA 90361
                   DEPT OF FOOD& AGRICULTURE
                   P.O. BOX 942872
                   SACRAMENTO, CA


                   CDFA ORGANIC PRGRAM 41110
                   P.O. BOX 942872
                   SACRAMENTO, CA


                   CDW COMPUTER CENTERS, INC
                   P.O.BOX 75723
                   CHICAGO, IL


                   CENTER FOR HEARING HEALTH
                   2945 BELL RD. #122
                   AUBURN, CA 95603


                   CENTRAL CALIFORNIA EHS
                   6368 N. FIGARDEN DRIVE
                   SUITE 104
                   FRESNO, CA 93722


                   CENTRAL PALLETS
                   1881 E. MARKET STREET
                   STOCKTON, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 36 of 115


                   CENTRAL SANITARY SUPPLY
                   416 N. 9TH ST
                   MODESTO, CA 95350


                   CENTRAL SUPPLY CO.
                   P.O. BOX 1085
                   FRESNO, CA


                   CENTRAL VALLEY TRAILER
                   REPAIR
                   P.O. BOX 12427
                   FRESNO, CA


                   CES CLEANING CNTRCTR, LLC
                   1448 N. SHAW ROAD
                   STOCKTON, CA 95215


                   CFX INC
                   P.O. BOX 8466
                   FRESNO, CA 93747


                   CHARM SCIENCES INC.
                   659 ANDOVER ST.
                   LAWRENCE, MA


                   CHASE CHEVROLET GEO
                   P.O. BOX 8349
                   STOCKTON, CA 95208


                   CHEMICAL WASTE
                   MANAGEMENT, INC.
                   P. O. BOX 471
                   KETTLEMAN CITY, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 37 of 115


                   CHEMSTATION
                   1448 N. SHAW ROAD
                   STOCKTON, CA 95215


                   CHICKMASTER INCUBATOR CO.
                   P.O. BOX 704
                   MEDINA, OH 44258


                   CHIPPONERI, TIM
                   6189 N. HULTBERG RD
                   HILMAR, CA 95324


                   CHOPTANK TRANSPORT, INC.
                   3601 CHOPTANK ROAD
                   PRESTON, MD 21655


                   CIRCLE SIX
                   3105 E. VENTURA AVE
                   FRESNO, CA 93702


                   CISCO AIR SYSTEMS
                   214 27TH ST.
                   SACRAMENTO, CA 95816


                   CITY OF FRESNO
                   UTILITIES
                   P.O. BOX 2069
                   FRESNO, CA 93764


                   CITY OF FRESNO
                   BUSINESS TAX
                   P.O. BOX 45017
                   FRESNO, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 38 of 115


                   CITY OF KERMAN
                   850 S. MADERA
                   KERMAN, CA 93630


                   CITY OF STOCKTON
                   FINANCE DEPARTMENT
                   425 N. EL DORADO ST.
                   STOCKTON, CA 95202


                   CITY OF STOCKTON
                   P.O. BOX 1571
                   STOCKTON, CA


                   CITY OF STOCKTON
                   425 EL DORADO STREET
                   STOCKTON, CA


                   CITY OF VERNON
                   4305 SANTA FE AVE.
                   VERNON, CA 90058


                   CITY WASH LLC
                   3451 W. SHAW AVE
                   SUITE 105
                   FRESNO, CA 93711


                   CITY/BULLDOG/YELLOW/
                   CHECKER CAB COMPANY
                   1356 N. ABBY STREET
                   FRESNO, CA 93703


                   CLAY LACY AVIATION, INC.
                   7435 VALJEAN AVE
                   VAN NUYS, CA 91406
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 39 of 115


                   CLEAR VIEW ENTERPRISES
                   451 AGNES DRIVE
                   P.O. BOX 1330
                   TONTITOWN, AR 72770


                   CMI
                   CHOUINARD & MYHRE, INC
                   P.O. BOX 636
                   COTATI, CA 94931


                   CMS, INC
                   PO BOX 751011
                   CHARLOTTE, NC


                   COAST PACKAGING
                   PO BOX 248
                   MIRA LOMA, CA 91752


                   COAST TO COAST BUSINESS
                   EQUIPMENT, INC.
                   8 VANDERBILT, P.O. BOX 57077
                   IRVINE, CA 92619


                   COAST TO COAST EXPRESS
                   4460 W. SHAW #588
                   FRESNO, CA 93722


                   COCHRAN CONSTRUCTION
                   7315 S. KINGS RIVER ROAD
                   PARLIER, CA 93648


                   COKER PUMP
                   AND EQUIPMENT
                   1055 THIRD ST.
                   OAKLAND, CA 94607
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 40 of 115


                   COLBECK CAPITAL
                   MANAGEMENT
                   515 S. FLOWER STREET
                   LOS ANGELES, CA 90071


                   COMDATA
                   P.O. BOX #500544
                   ST. LOUIS, MO 63150


                   COMPUTERWAY
                   2700 WESTCHESTER DRIVE
                   HIGH POINT, NC 27262


                   CONTROLCO
                   210 VAN NESS ST.
                   FRESNO, CA 93701


                   COOPER CONTROLS, INC.
                   3233 LANCE DRIVE
                   SUITE B
                   STOCKTON, CA 95205


                   COUNTRY WIDE BLDG MTRL'S
                   19 FRESNO STREET
                   FRESNO, CA 93706


                   COUNTY OF FRESNO
                   TREASURER
                   1730 S. MAPLE
                   FRESNO, CA 93702


                   COUNTY OF KINGS
                   ENVIRONMENTAL HEALTH
                   330 CAMPUS DRIVE
                   HANFORD, CA 93230
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 41 of 115


                   COURT ORDERED DEBT.
                   COLLECTIONS, CALIF. - FTB
                   P.O. BOX 1328
                   RANCHO CORDOVA, CA


                   CR ENGLAND, INC.
                   4701 WEST 2100 SOUTH
                   SALT LAKE CITY, UT 84120


                   CREDITSAFE USA INC
                   4635 CRACKERSPORT RD
                   ALLENTOWN, PA 18104


                   CRESCO RESTAURANT EQUIPME
                   SUPPLY
                   2018 SOUTH VAN NESS AVENU
                   FRESNO, CA 93721


                   CROMER EQUIPMENT
                   WAREHOUSE SYSTEMS
                   PO BOX 14338
                   OAKLAND, CA


                   CROSSROADS PARCEL 4
                   13191 CROSSROADS PKWY NO
                   SIXTH FLOOR
                   CITY OF INDUSTRY, CA 91746


                   CRYOVAC, INC
                   SEALED AIR CORPORATION
                   100 ROGERS BRIDGE RD, BLDG A
                   DUNCAN, SC 29334


                   CRYOVAC, INC
                   SEALED AIR CORPORATION
                   26081 NETWORK PLACE
                   CHICAGO, IL
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 42 of 115


                   CUDDY FARMS INC.
                   28429 CENTER RD. RR#5
                   STRATHROY, ONTARIO
                   CANADA N7G3H6, CD


                   CULLIGAN
                   2479 S. ORANGE AVE
                   FRESNO, CA 93725


                   CUSTOM SHACKLES
                   1220 INDUSTRIAL BLVD.
                   GAINESVILLE, GA 30501


                   CVT LEASING & RENTAL
                   P.O. BOX 12427
                   FRESNO, CA


                   CYBERVERSE
                   600 W. 7TH STREET
                   SUITE 510
                   LOS ANGELES, CA 90017


                   D&D WATER TREATMENT
                   3631 RUBLE RD
                   TURLOCK, CA 95380


                   DAIRY ENGINEERING CO.
                   5783 N. SHERIDAN
                   ARVADA, CO 80002


                   DALENA FARMS
                   7636 ROAD 34
                   MADERA, CA 93638
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 43 of 115


                   DARLING INGREDIENTS, INC.
                   P.O. BOX 880006
                   SAN FRANCISCO, CA 94188


                   DARLING INT'L TURLOCK
                   P.O. BOX 1608
                   TURLOCK, CA


                   DATA-CODE, INC
                   P.O. BOX 865
                   TUSTIN, CA 92781


                   DATAVAULT
                   P.O. BOX 12725
                   FRESNO, CA


                   DDBC OF SOUTHERN
                   CALIFORNIA
                   P.O. BOX 1872
                   WHITTIER, CA


                   DELLAVALLE LABORATORY
                   1910 W. MCKINLEY STE 110
                   FRESNO, CA 93728


                   DELONGS GIZZARD EQUIPMENT
                   P.O. BOX 2139
                   GRAY, GA 31032


                   DELRAY TIRE & RETREADING
                   2544 S. CHERRY AVE.
                   FRESNO, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 44 of 115


                   DELTA FOOD MARKET INC
                   549 W. CHARTER WAY
                   STOCKTON, CA 95206


                   DELTATRAK
                   P.O. BOX 4115
                   MODESTO, CA 95352


                   DENHAM RESOURCES
                   567 WEST SHAW, STE C1
                   FRESNO, CA 93704


                   DEPT OF IND RELATIONS
                   DOSH PRESSURE VESSEL UNIT
                   1515 CLAY STREET, STE 1622A
                   OAKLAND, CA


                   DEPT OF INDUSTRIAL RELATI
                   OFFICE OF SELF INS PLANS
                   11050 OLSON DRIVE, STE 230
                   RANCHO CORDOVA, CA 95670


                   DHILLON BROS TRUCKING,INC
                   3736 SNYDER STREET
                   SELMA, CA 93662


                   DIESTEL TURKEY RANCH
                   22200 LYONS BALD MTN. RD
                   P.O. BOX 576
                   SONORA, CA 95370


                   DINUBA UNITED MARKET
                   1665 E. EL MONTE WAY
                   DINUBA, CA 93618
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 45 of 115


                   DMV
                   415 1ST AVE., MAIL STATION F101
                   SACRAMENTO, CA 95818-2606


                   DMV
                   MTR CARRIER PERMITS-G875
                   BOX 932370
                   SACRAMENTO, CA


                   DMV
                   P.O. BOX 825339
                   SACRAMENTO, CA


                   DMV RENEWAL
                   P.O. BOX 942897
                   SACRAMENTO, CA


                   DOBIS, JASON
                   4929 N. HOLLOW LANE
                   BOISE, ID 83702


                   DOERKSEN TRUCKING INC
                   1477 N. BIRCH
                   REEDLEY, CA 93654


                   DORNS GAS INC.
                   1865 HERNDON AVE
                   SUITE K, BOX 576
                   CLOVIS, CA 93611


                   DOWNEY GRINDING
                   12323 BELLFLOWER BLVD
                   DOWNEY, CA 90241
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 46 of 115


                   DREISBACH ENTERPRISES INC
                   2530 E. 11TH STREET
                   OAKLAND, CA 94601


                   DRITSAS, GROOM
                   MCCORMICK LLP
                   7511 N. REMINGTON AVE #101
                   FRESNO, CA 93711


                   DTSC
                   P.O. BOX 1288
                   SACRAMENTO, CA


                   DURANGO FARM MGT, INC.
                   7683 E. AMERICAN AVE
                   FOWLER, CA 93625


                   DURO-FLEX RUBBER
                   PRODUCTS INC.
                   13215 LAKELAND ROAD
                   SANTA FE SPRINGS, CA 90670


                   DYNAMIC COATINGS
                   5629 E. WESTOVER, STE A
                   FRESNO, CA 93727


                   EAGLE FOOD REGISTRATIONS
                   INC.
                   123 WEBSTER STREET, STE 300
                   DAYTON, OH 45402


                   EAGLE TRANSPORTATION LLC
                   63 NINETY EIGHT PL.BLVD.
                   HATTIESBURG, MS 39402
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 47 of 115


                   EAST BAY TIRE CO.
                   2955 S. ORANGE AVE
                   FRESNO, CA 93725


                   ECHO GLOBAL LOGISTICS
                   600 W. CHICAGO AVE
                   SUITE 725
                   CHICAGO, IL 60654


                   ELECTRIC MOTOR SHOP
                   P.O. BOX 446
                   FRESNO, CA 93709


                   ELEMENTAR AMERICAS INC.
                   520 FELLOWSHIP RD.
                   SUITE D-408
                   MT. LAUREL, NJ


                   ELITE AG MANAGEMENT INC
                   12487 CONRAD ST. #112
                   MADERA, CA 93637


                   ELITE SPICE INC.
                   7151 MONTEVIDEO ROAD
                   JESSUP, MD 20794


                   ELITE SUPPLY SOURCE, INC.
                   3374 MONIER CIRCLE #1
                   RANCHO CORDOVA, CA 95742


                   EMA GROUP
                   ENTERPRISE MANAGEMENT
                   601 S. FIGUEROA ST. #4050
                   LOS ANGELES, CA 90017
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 48 of 115


                   EMEDCO INC
                   P.O. BOX 369
                   BUFFALO, NY 14240


                   EMERY WORLDWIDE
                   BOX 371232M
                   PITTSBURG, PA 15250


                   EMJ APPAREL GROUP
                   1526 S BROADWAY
                   LOS ANGELES, CA 90015


                   EMPIRE DISTRIBUTORS
                   11383 NEWPORT DRIVE
                   RANCHO CUCAMONGA, CA 91730


                   EMPLOYMENT DEVELOPMENT
                   DEPT - PAYROLL TAXES
                   P.O. BOX 826880, MIC 83
                   SACRAMENTO, CA 94280-0001


                   EMPLOYMENT DEVELOPMENT DE
                   WAGE GARNISHMENT
                   PO BOX 989056
                   WEST SACRAMENTO, CA


                   ENERGY RESOURCES CORP
                   P.O. BOX 27854
                   FRESNO, CA 93729


                   ENVIRO TECH CHEMICALS
                   SERVICE INC
                   500 WINMOORE WAY
                   MODESTO, CA 95358
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 49 of 115


                   ENVIRO-PAK
                   15450 SE FOR MOR CT
                   CLACKAMAS, OR 97015


                   ENVIRONMENT CONTROL
                   1849 N. HELM #105
                   FRESNO, CA 93727


                   ENVIRONMENT CONTROL
                   1849 N. HELM SUITE 105
                   FRESNO, CA 93727


                   ENVIRONMENTAL HEALTH DEPT
                   SAN JOAQUIN COUNTY
                   1868 E. HAZELTON AVE
                   STOCKTON, CA


                   ENVIRONMENTAL LIGHTING
                   FOR ARCHITECTURE, INC.
                   17891 ARENTH AVE
                   CITY OF INDUSTRY, CA 91748


                   ERIEZ MAGNETICS CO.
                   2200 ASBURY RD
                   ERIE, PA


                   ESHA RESEARCH
                   4747 SKYLINE RD S, STE 100
                   SALEM, OR 97306


                   EULER HERMES
                   NORTH AMERICA INS CO
                   800 RED BROOK BLVD
                   OWINGS MILLS, MO
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 50 of 115


                   EVODC, LLC
                   600 W. 7TH STREET
                   SUITE 510
                   LOS ANGELES, CA 90017


                   EVOQUA WATER TECHNOLOGIES
                   5654 E. WESTOVER AVE.
                   SUITE 103
                   FRESNO, CA 93727


                   EXPRESS SERVICES, INC
                   P.O. BOX 844277
                   LOS ANGELES, CA


                   EXTREME INDUSTRIAL
                   COATINGS
                   703 N ABBY ST.
                   FRESNO, CA 93701


                   F & M PACKAGING MACHINERY
                   CO., INC.
                   5151 OCEANUS DRV,STE 104
                   HUNTINGTON BEACH, CA 92649


                   F.R. DRAKE COMPANY
                   1410 GENICOM DRIVE
                   WAYNESBORO, VA 22980


                   FACT AUTOMATED ENTRANCES,
                   INC.
                   1819 EAST LAMONA, SUITE A
                   FRESNO, CA 93703


                   FALCON PRIVATE SECURITY,
                   INC.
                   130 W. SHAW AVE, STE 105
                   CLOVIS, CA 93612
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 51 of 115


                   FARMER'S QUICK STOP
                   17017 BRANNON AVENUE
                   DOS PALOS, CA 93620


                   FARMERS LUMBER SUPPLY CO.
                   2190 SO. EAST AVE.
                   FRESNO, CA 93721


                   FARMERS MARKET POULTRY
                   6333 W. 3RD ST #216
                   LOS ANGELES, CA 90036


                   FARMERS RICE COOPERATIVE
                   P.O. BOX 15223
                   SACRAMENTO, CA


                   FAST N ESY #21
                   225 N. 'H' STREET
                   FRESNO, CA 93701


                   FED EX
                   P.O. BOX 7221
                   PASADENA, CA


                   FED EX FREIGHT WEST
                   DEPT LA, P.O. BOX 21415
                   PASADENA, CA


                   FED EX OFFICE
                   CUSTOMER ADMIN SERVICES
                   PO BOX 672085
                   DALLAS, TX
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 52 of 115


                   FEED ADDITIVE COMPENDIUM
                   PO BOX 87439
                   CHICAGO, IL 60680


                   FHI, LLC
                   PO BOX 546
                   FUQUAY VARINA, NC 27526


                   FIDELITY INVESTMENTS
                   INSTITUTIONAL OP CO. INC
                   P.O. BOX 73307
                   CHICAGO, IL


                   FIRST LEGAL NETWORK LLC
                   PO BOX 743451
                   LOS ANGELES, CA


                   FISK CONSTRUCTION
                   & ROOFING
                   738 W. HERITAGE AVE.
                   CLOVIS, CA 93619


                   FISMC
                   P.O. Box 3602
                   ORANGE, CA 92857


                   FLYERS ENERGY, LLC
                   2360 LINDBERGH ST.
                   AUBURN, CA 95206


                   FOOD & DRINK
                   #233015
                   3015 MOMENTUM PLACE
                   CHICAGO, IL
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 53 of 115


                   FOOD PROCESSING EQUIPMENT
                   13623 PUMICE STREET
                   SANTA FE SPRINGS, CA 90621


                   FOOD SAFETY NET
                   SERVICES
                   186 S. WEST AVE. STE 104
                   FRESNO, CA 93706


                   FOODCRAFT INC
                   15180 KEEL STREET
                   PLYMOUTH, MI 48170


                   FRANCHISE TAX BOARD
                   P.O. BOX 942867
                   SACRAMENTO, CA


                   FRESCO COMMUNITY MKT LLC
                   5914 MONTEREY ROAD
                   LOS ANGELES, CA 90042


                   FRESNO COMMUNITY MARKET
                   178 NORTH BLACKSTONE
                   FRESNO, CA 93701


                   FRESNO COUNTY
                   SHERIFF DEPT.
                   P.O. BOX 1788
                   FRESNO, CA 93717


                   FRESNO COUNTY CLERK
                   2221 KERN STREET
                   FRESNO, CA 93721
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 54 of 115


                   FRESNO COUNTY TAX COLLECT
                   P.O. BOX 1192
                   FRESNO, CA 93715


                   FRESNO COUNTY TREASURER
                   COMMUNITY HEALTH DEPT.
                   P.O. BOX 11800
                   FRESNO, CA


                   FRESNO FIRE DEPARTMENT
                   911 H STREET
                   FRESNO, CA


                   FRESNO MOBILE 2-WAY
                   2755 WEST BARSTOW
                   FRESNO, CA 93711


                   FRESNO OXYGEN
                   2825 S ELM #101
                   FRESNO, CA 93706


                   FRESNO PIPE & SUPPLY INC.
                   P.O. BOX 2760
                   FRESNO, CA


                   FRESNO ROTO ROOTER
                   2141 INDUSTRIAL CT. STE B
                   VISTA, CA 92081


                   FRESNO TRUCK WASH
                   4170 SO. BAGLEY
                   FRESNO, CA 93725
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 55 of 115


                   FRONTIER
                   PO BOX 5157
                   TAMPA, FL 33675


                   FRONTIER COMMUNICATIONS
                   P.O. BOX 7000
                   HAYDEN, ID 83835


                   FROST LINKS INC.
                   2900 NORTHRIDGE DRIVE N.W
                   GRAND RAPIDS, MI


                   FRS MARKING DEVICES
                   4317 N. GOLDEN STATE BLVD
                   FRESNO, CA 93722


                   FULL STEAM STAFFING
                   2121 S. HAVEN AVE
                   ONTARIO, CA 91761


                   FURNISH, THEODORE
                   2361 N. HUMBOLDT AVE
                   KERMAN, CA 93630


                   G & G PEPPERS
                   P.O. BOX 326
                   ORESTES, IN 46063


                   G.V. BURROWS, INC.
                   P.O. BOX 546
                   LEMOORE, CA 93245
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 56 of 115


                   GAMCO SUPPLY
                   17788 US HWY 69 SOUTH
                   TYLER, TX 75703


                   GARCIA'S PALLETS, INC.
                   4125 S. GOLDEN STATE BLVD
                   FRESNO, CA 93725


                   GARDNER ROSSI
                   4831 ESMAR ROAD
                   CERES, CA 95307


                   GARTON TRACTOR INC.
                   P.O. BOX 1849
                   TURLOCK, CA 95381


                   GC SERVICES, LC
                   FOR ECMC
                   PO BOX 32500
                   COLUMBUS, OH


                   GELSONS/MAYFAIR
                   GELSONS MARKETS
                   PO BOX 512256
                   LOS ANGELES, CA


                   GEMCAP LENDING 1, LLC
                   24955 PACIFIC COAST HWY
                   SUITE A202
                   MALIBU, CA 90265


                   GENE HULL TRUCKING
                   2145 E. CONEJO AVE
                   FRESNO, CA 93725
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 57 of 115


                   GENERAL FILMS, INC.
                   645 S. HIGH ST.
                   COVINGTON, OH 45318


                   GEORGE W. LOWRY INC.
                   P.O. BOX 176
                   4612 KIERNAN
                   SALIDA, CA 95368


                   GHAZARIAN WELDING INC.
                   P.O. BOX 27375
                   FRESNO, CA 93729


                   GHX INDUSTRIAL LLC
                   DEPT. 207
                   P.O. BOX 4346
                   HOUSTON, TX 00077-2210


                   GILKEY FIVE
                   P.O. BOX #426
                   CORCORAN, CA 93212


                   GILTON SOLID WASTE
                   MANAGEMENT
                   755 S. YOSEMITE AVENUE
                   OAKDALE, CA


                   GLEIM CROWN PUMP INC
                   P.O. BOX 12585
                   FRESNO, CA 93778


                   GLOBAL EQUIPMENT CO.
                   1070 NORTHBROOK PKWY.
                   SUWANEE, GA 30174
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 58 of 115


                   GOLDEN BOWL SUPERMARKET
                   1221 NORTH FIRST STREET
                   FRESNO, CA 93703


                   GONG'S MARKET OF SANGER
                   NORTHGATE
                   1825 ACADEMY
                   SANGER, CA 93657


                   GOODALL TRUCKING
                   P.O. BOX 3481
                   PINEDALE, CA 93650


                   GORDON B. FORD
                   STANISLAUS COUNTY TAX COL
                   PO BOX 859
                   MODESTO, CA 95353


                   GORDON INDUSTRIAL SUPPLY
                   P.O. BOX 11610
                   FRESNO, CA 93774


                   GRAINGER, INC.
                   1335 TUOLUMNE STREET
                   FRESNO, CA


                   GRAPHIC PRODUCTS INC.
                   PO BOX 4030
                   BEAVERTON, OR 97076


                   GREAT ROCK CAPITAL
                   PARTERNS FUND 1, LLC
                   285 RIVERSIDE AVE, STE 335
                   WESTPORT, CT 06880
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 59 of 115


                   GREEN EGG AGRITECH
                   22 LYNDHURST
                   NEWPORT BEACH, CA


                   GREEN VALLEY RECYCLING
                   2365 E. NORTH AVE
                   FRESNO, CA 93725


                   GREG MARKARIAN
                   AG ENTERPRISES, INC.
                   6772 S. ORANGE AVE
                   FRESNO, CA 93725


                   GREGG INDUSTRIES, INC
                   5048 VIENNA DRIVE
                   WAUNAKEE, WI 53597


                   GRW SERVICES
                   2953 BEYER BLVD, PMB 169
                   SAN DIEGO, CA 92154


                   GXS, INC.
                   9711 WASHINGTONIAN BLVD
                   SUITE 700
                   GAITHERSBURG, MD 20878


                   HACH COMPANY
                   2207 COLLECTIONS CENTER
                   CHICAGO, IL 60693


                   HALAL TRANSACTION
                   P.O. BOX 4546
                   OMAHA, NE 68104
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 60 of 115


                   HAMMER HEAD PROTECTION
                   2321 W. WASHINGTON ST.
                   SUITE L
                   STOCKTON, CA 95203


                   HARBOR FREIGHT TOOLS
                   1349 N. BLACKSTONE AVE.
                   FRESNO, CA 93703


                   HARDY DIAGNOSTICS
                   1430 WEST MCCOY LANE
                   SANTA MARIA, CA 93455


                   HARPAK-ULMA PACKAGING LLC
                   3035 TORRINGTON DRIVE
                   BALL GROUND, GA 30107


                   HARTFORD FIRE
                   INSURANCE COMPANY
                   PO BOX 731178
                   DALLAS, TX


                   HAVEN'S FOR TOTAL
                   SECURITY, INC.
                   459 N. BLACKSTONE AVE
                   FRESNO, CA 93701


                   HCVT LLP
                   100 OCEANGATE, 9TH FLOOR
                   LONG BEACH, CA 90802


                   HEALTH COMP TPA
                   P.O. BOX 45018
                   FRESNO, CA 93708-5018
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 61 of 115


                   HEILBRICE RETAIL
                   ADVERTISING, INC.
                   ONE CORPORATE PLAZA
                   NEWPORT BEACH, CA 92660


                   HELPSYSTEMS,LLC
                   6455 CITY WEST PARKWAY
                   EDEN PRAIRIE, MN 55344


                   HENRY & SONS INC.
                   P.O. BOX 3146
                   PASO ROBLES, CA 93447


                   HERC RENTALS, INC
                   3057 S. GOLDEN STATE FRONTAGE
                   FRESNO, CA 93725


                   HILL BROTHERS
                   CHEMICAL CO.
                   410 CHARCOT AVE
                   SAN JOSE, CA 95131


                   HILL PARTS CO.
                   211 HOGAN POND LANE
                   BALL GROUND, GA 30107


                   HIRESAFE
                   EMPLOYMENT SCREENING
                   2228 LONGPORT CT, STE 130
                   ELK GROVE, CA 95756


                   HITEC FOOD EQUIPMENT, INC
                   818 LIVELY BLVD.
                   WOOD DALE, IL 60191
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 62 of 115


                   HOME DEPOT
                   STORE 6615 - VISALIA
                   3500 S. DEMAREE ST.
                   VISALIA, CA 93277


                   HOSE & FITTINGS ETC.
                   3667 S. BAGLEY #102 .
                   FRESNO, CA 93725


                   HUMBERT, DABY
                   778 W. POLSON AVE
                   CLOVIS, CA 93612


                   HYDRAULIC CONTROLS, INC.
                   2537 E. JENSEN AVENUE
                   FRESNO, CA 93706


                   HYGIENA LLC
                   941 AVENIDA ACASO
                   CAMARILLO, CA 93012


                   I SPY VISION
                   586 COMMERCE CRT
                   MANTECA, CA 95336


                   IBM CORPORATION
                   1701 NORTH STREET
                   ENDICOTT, NY 13760


                   ICB-GREENLINE, LLC
                   5808 LONG CREEK PARK DR.
                   SUITE Q
                   CHARLOTTE, NC 28269
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 63 of 115


                   ID TECHNOLOGY-MARKOR
                   7447 N. PALM BLUFFS AVE
                   FRESNO, CA


                   IDEXX LAB CORP.
                   P.O. BOX 101327
                   ATLANTA, GA


                   IDVILLE
                   5376 52ND STREET SE
                   GRAND RAPIDS, MI 49512


                   IFM EFECTOR INC.
                   1100 ATWATER DRIVE
                   MALVERN, PA 19355


                   ILLUMINATORS EDUCATIONAL
                   FOUNDATION
                   3 PARK PLAZA, STE 600
                   IRVINE, CA 92614


                   INCUBATION SYSTEMS INC.
                   116 FOREST PARK DRIVE
                   HERRIN, IL


                   INDUSTRIAL CASTER & WHEEL
                   459 VAN NESS AVE
                   FRESNO, CA


                   INDUSTRIAL ELECTRICAL CO.
                   1417 COLDWELL AVE
                   MODESTO, CA 95350
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 64 of 115


                   INDUSTRIAL HEALTH CARE
                   1850 WHITSON
                   SELMA, CA 93662


                   INSULATION CONTRACTING
                   & SUPPLY
                   2706 S. RAILROAD AVE
                   FRESNO, CA


                   INTEGRATED OFFICE
                   TECHNOLOGY
                   12150 MORA DR, STE 2
                   SANTA FE SPRINGS, CA 90670


                   INTERNATIONAL PAPER
                   1000 MUSCAT AVENUE
                   SANGER, CA 93657


                   IRON MOUNTAIN
                   P.O. BOX 601002
                   PASADENA, CA


                   ISLAMIC SERVICE CENTER
                   OF AMERICA
                   P.O. BOX 3335
                   CLOVIS, CA 93613


                   ITRAK
                   800 RESEARCH DR.SUITE 240
                   WOODLAND PARK, CO 80863


                   IWS
                   P.O. BOX 446
                   FRESNO, CA 93709
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 65 of 115


                   J DURAN TRUCKING
                   JOSE DURAN
                   12448 SHEEP CREEK ROAD
                   PHELAN, CA 92371


                   J'S COMMUNICATIONS, INC
                   3733 S. BAGLEY AVE
                   SUITE C
                   FRESNO, CA 93725


                   J2 SCIENTIFIC
                   1901 PENNSYLVANIA DRIVE
                   SUITE C
                   COLUMBIA, MO 65202


                   JACK C ARBUCKLE CO
                   2050 H STREET
                   FRESNO, CA 93721


                   JACOB RANCHO WATER CO.
                   877 W IONA AVE
                   LEMOORE, CA 93245


                   JAMES G. PARKER & ASSOC.
                   P.O. BOX 3947
                   FRESNO, CA 93650


                   JB HUNT TRANSPORT, INC
                   615 JB HUNT CORPORATE DR.
                   LOWELL, AR 72745


                   JBT CAT
                   1090 ATLANTIC DRIVE
                   RUSSELVILLE, AR 72811
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 66 of 115


                   JCF FARM LABOR
                   CONTRACTOR
                   P.O. BOX 2843
                   FRESNO, CA 93745


                   JEAR LOGISTICS, LLC
                   3409 SALTERBECK STREET
                   MT. PLEASANT, SC 29466


                   JENNIE-O TURKEY STORE,INC
                   2505 WILLMAR AVE SO/WEST
                   WILMAR, MN 56201


                   JERICO FIRE PROTECTION CO
                   1380 N. HULBERT AVE.
                   FRESNO, CA 93728


                   JETNET CORPORATION
                   505 NORTH DRIVE
                   SEWICKLEY, PA


                   JKC TRUCKING CO. INC.
                   5450 S. CENTER AVE.
                   SUMMIT, IL 60501


                   JM SWANK, LLC
                   395 HERKY STREET
                   NORTH LIBERTY, IA 52317


                   JMP BUSINESS SYSTEMS
                   P.O. BOX 25250
                   FRESNO, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 67 of 115


                   JOBPLEX, INC.
                   121 N. JEFFERSON
                   CHICAGO, IL 60661


                   JOHN'S WELDING & MFG.
                   5295 S. CLOVIS AVE.
                   FRESNO, CA 93725


                   JONATHAN NEIL & ASSOC,INC
                   BOX 7000
                   TARZANA, CA 91357


                   JONS MARKETPLACE
                   5315 SANTA MONICA BLVD.
                   LOS ANGELES, CA 90029


                   JORGENSEN & CO.
                   2467 FOUNDRY PARK AVE
                   FRESNO, CA 93706


                   JS WEST, INC.
                   501 NINTH STREET
                   MODESTO, CA 95354


                   JUNGBUNZLAUER
                   7 WELLS AVE
                   NEWTON CENTRE, MA 02459


                   KALLE USA INC
                   5750 B CENTERPOINT COURT
                   GURNEE, IL 60031
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 68 of 115


                   KAMAN INDUSTRIAL TECH. CO
                   2561 S. SARAH
                   FRESNO, CA


                   KEMIN FOOD TECHNOLOGIES,
                   2100 MAURY ST.
                   BOX 70
                   DES MOINES, IA 50306


                   KENNEDY ENTERPRISES INC.
                   4910 RENT-WORTH DRIVE
                   LINCOLN, NE 68516


                   KENYON, CAROL M.
                   DBA: KENYON ORGANIC SVCS
                   PO BOX 1507
                   EMPIRE, CA 95319


                   KERRY INGREDIENTS & FLVRS
                   3400 MILLINGTON ROAD
                   BELOIT, WI 53511


                   KEY INDUSTRIAL
                   997 ENTERPRISE WAY
                   NAPA, CA 94558


                   KINGS COUNTY TAX COLLECTO
                   GOVERNMENT CENTER
                   HANFORD, CA 93230


                   KISCO INFORMATION SYSTEMS
                   89 CHURCH STREET
                   SARANAC LAKE, NY 12983
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 69 of 115


                   KISCO SALES CO
                   301 SUMNER ST
                   BAKERSFIELD, CA 93305


                   KLEE, TUCHIN, BOGDANOFF &
                   STERN LLP
                   1999 AVE OF THE STARS, 39TH FL.
                   LOS ANGELES, CA 90067


                   KOFFLER ELECTRICAL
                   527 WHITNEY STREET
                   SAN LEANDRO, CA 94577


                   KOPPLE & KLINGER, LLP
                   10866 WILSHIRE BLVD
                   SUITE 1500
                   LOS ANGELES, CA


                   KRAZAN & ASSOCIATES INC.
                   215 W. DAKOTA
                   CLOVIS, CA 93612


                   KSB INC
                   19234 FLIGHTPATH WAY
                   BAKERSFIELD, CA 93308


                   KTEC, INC
                   PO BOX 746
                   MIAMI, OK 74355


                   KWIK LOK
                   P.O. BOX 9548
                   YAKIMA, WA 98909
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 70 of 115


                   L-DURADO TRUCKING, LLC
                   PO BOX 605
                   LA CENTER, WA 98629


                   LA ESPERANSA
                   3985 EAST JENSEN AVENUE
                   FRESNO, CA 93725


                   LA NOTTE REFRIGERATION
                   1835 S VAN NESS AVE
                   FRESNO, CA 93721


                   LA TAPATIA MEXICAN MARKET
                   2606 EAST MAIN STREET
                   STOCKTON, CA 95205


                   LABEL TECHNOLOGY INC.
                   2050 WARDROBE AVENUE
                   MERCED, CA 95341


                   LABORATORY CORPORATION
                   OF AMERICA HOLDINGS
                   PO BOX 12140
                   BURLINGTON, NC


                   LANDSBERG/EPS
                   3816 S. WILLOW AVE #102
                   FRESNO, CA 93725


                   LARRY'S BACKFLOW
                   PREVENTION SERVICE
                   P.O. BOX 618
                   MANTECA, CA 95336
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 71 of 115


                   LATINO LIQUOR
                   3331 E. BUTLER AVE
                   FRESNO, CA


                   LATITUDE LTD
                   37 WEST SHORE ROAD
                   HUNTINGTON, NY 11743


                   LAW OFFICES OF MICHAEL P.
                   MARTIN, P.C.
                   1925 CENTURY PARK EAST #2050
                   LOS ANGELES, CA 90067


                   LE FIELL COMPANY LLC
                   5601 ECHO AVE
                   RENO, NV 89506


                   LEWIS MACHINE CO.
                   241 TWIN RIVER RD
                   DEMOREST, GA 30535


                   LIBERTY MUTUAL INSURANCE
                   PO BOX 9502
                   DOVER, NH


                   LIL BROWN JUG
                   957 CLOVIS AVENUE
                   CLOVIS, CA 93612


                   LILLIAN ZACKY, TRUSTEE
                   1010 MORAGA DRIVE
                   LOS ANGELES, CA 90049
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 72 of 115


                   LINDE, INC
                   731 W. CUTTING
                   RICHMOND, CA 94804


                   LKP GLOBAL LAW, LLP
                   1901 AVENUE OF THE STARS
                   LOS ANGELES, CA 90067


                   LMS INTELLIBOUND INC
                   6525 THE CORNERS PARKWAY
                   SUITE 520
                   NORCROSS, GA


                   LOGIC POWER COAST INC.
                   96 SHAW AVE, STE #212
                   CLOVIS, CA 93612


                   LOS ANGELES COUNTY
                   SHERIFF'S DEPT
                   11234 EAST VALLEY BLVD #114
                   EL MONTE, CA 91731


                   LOS ANGELES COUNTY TAX
                   COLLECTOR
                   P.O. BOX 54027
                   LOS ANGELES, CA


                   LOWE'S COMPANIES INC
                   12189 APPLE VALLEY RD
                   APPLE VALLEY, CA 92308


                   LOWE'S COMPANIES, INC.
                   3303 ENTERTAINMENT WAY
                   TURLOCK, CA 95380
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 73 of 115


                   LUBRICATION ENGINEERS
                   300 BAILEY AVE
                   FORTWORTH, TX 76107


                   LUCKY'S TRUCK WASH
                   15120 TORREY PINES CIR
                   CHOWCILLA, CA 93610


                   LYNX ELECTRICAL &
                   TELECOMMUNICATIONS, INC.
                   5595 DANIELS STREET, STE E
                   CHINO, CA 91710


                   M & R MARKET
                   3394 E. BUTLER AVENUE
                   Fresno, CA 93702


                   M-I-C, INC
                   486 LINDBERGH AVE
                   LIVERMORE, CA 94551


                   M-TEK
                   1675 TODD FARM DR
                   ELGIN, IL 60123


                   M.W. WALDROP CO.
                   8125 KEMPWOOD DRIVE
                   HOUSTON, TX 77055


                   MAC'S EQUIPMENT REPAIR
                   3690 S. MADERA AVE.
                   KERMAN, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 74 of 115


                   MACS EQUIPMENT INC
                   5586 S JAMES ROAD
                   P.O. BOX 265
                   TRANQUILLITY, CA 93668


                   MAINTENANCE ALTERNATIVES
                   2886 STONY POINT ROAD
                   PETALUMA, CA 94952


                   MALEKO PERSONNEL, INC.
                   5070 6TH ST.
                   SUITE #144
                   FRESNO, CA 93710


                   MAREL, INC.
                   8145 FLINT ST
                   LENEXA, KS 66214


                   MARK-EASE PRODUCTS INC.
                   P.O. BOX 607
                   STOCKTON, CA 95201


                   MARTIN PRODUCE INC.
                   P.O. BOX 861509
                   LOS ANGELES, CA 90086


                   MARTINEZ LANDSCAPE
                   AND LAWN SERVICE
                   3275 W. ASHLAN #3364
                   FRESNO, CA 93722


                   MASUCCI, LOUIS
                   9955 BLUEGILL DRIVE
                   PASO ROBLES, CA 93446
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 75 of 115


                   MATSON ALARM CO., INC.
                   581 W. FALLBROOK AVE
                   SUITE 100
                   FRESNO, CA 93711


                   MATTCO INDUSTRIAL
                   PRODUCTS, LLC
                   6277 DENVER INDUSTRIAL PARK RD
                   DENVER, NC 28037


                   MCDONALD FOOD EQUIPMENT
                   100 MAIN STREET
                   CALPINE, CA 96124


                   MCKESSON MEDICAL SURGICAL
                   2800 E. PHILADELPHIA ST.
                   ONTARIO, CA 91761


                   MCKINLEY MARKET
                   3249 EAST MCKINLEY AVE.
                   FRESNO, CA 93703


                   MCMASTER-CARR SUPPLY CO.
                   P.O. BOX 54960
                   LOS ANGELES, CA


                   MD HYDRAULIC
                   PO BOX 1264
                   MONROVIA, CA 91017


                   MECHANICS TRLR & LIFT
                   GATE REPAIRS
                   4360 E WASHINGTON BLVD
                   COMMERCE, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 76 of 115


                   MERCED COUNTY SUPERIOR
                   COURT
                   720 W. 20TH ST
                   MERCED, CA 95340


                   MERCED COUNTY TAX
                   COLLECTOR
                   2222 M STREET
                   MERCED, CA


                   MERCURY PLASTICS, INC.
                   14825 SALT LAKE AVE.
                   CITY OF INDUSTRY, CA 91746


                   MERIAL SELECT INC.
                   1168 AIRPORT PARKWAY
                   GAINESVILLE, GA 30501


                   METROPOLITAN LIFE INS CO
                   METLIFE SMALL BUSINESS
                   P.O. BOX 804466
                   KANSAS CITY, MO 64180


                   MEYHEN INTERNATIONAL CORP
                   5350 ESMAR RD
                   CERES, CA 95307


                   MEYN AMERICA, LLC
                   1000 EVENFLO DR
                   BALLGROUND, GA 30107


                   MID STATE SCALE
                   651 STONERIDGE COURT
                   LATHROP, CA 95330
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 77 of 115


                   MID VALLEY DISPOSAL
                   P.O. BOX 12146
                   FRESNO, CA 93776


                   MID VALLEY DISPOSAL INC.
                   P.O BOX 12227
                   FRESNO, CA 93777


                   MID VALLEY DISTRIBUTORS I
                   3886 EAST JENSEN AVE
                   FRESNO, CA 93725


                   MID VALLEY PACKAGING
                   P.O. BOX 96
                   FOWLER, CA 93625


                   MID VALLEY WATER DISTRICT
                   286 W. CROMWELL AVE.
                   FRESNO, CA 93711


                   MISS WEST COAST
                   PRODUCTIONS, INC.
                   25522 WHARTON DRIVE
                   STEVENSON RANCH, CA 91381


                   MISSION PROPERTY
                   ADVISORS, INC.
                   8570 CORY COURT
                   RIVERSIDE, CA 92508


                   MOCON
                   7500 MENDELSSOHN AVE. N.
                   MINNEAPOLS, MN 55428
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 78 of 115


                   MODESTO DISPOSAL
                   730 INDUSTRY WAY
                   ATWATER, CA 95301


                   MONSTER WORLDWIDE, INC.
                   7800 W. BROWN DEER RD.
                   SUITE 200
                   MILWAUKEE, WI 53223


                   MORRIS & ASSOCIATES
                   803 MORRIS DR
                   GARNER, NC 27529


                   MPI LABEL SYSTEMS OF CA
                   CHUCK HATTEN
                   2315 STATION DRIVE
                   STOCKTON, CA 95215


                   MSC INDSTRL SUPPLY CO
                   3848 BAY CENTER PLACE
                   HAYWARD, CA 94545


                   MULTISOURCE INC.
                   3836 WACKER DRIVE
                   JURUPA VALLEY, CA 91752


                   MULTIVAC INC.
                   11021 N.W. POMONA AVE.
                   KANSAS CITY, MO 64153


                   N & N TRACTO COMIOMES
                   DEL NORTE
                   2399 S. GOLDEN STATE BLVD
                   FRESNO, CA 93725
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 79 of 115


                   N W B O C
                   1001 W. JASMINE DRIVE
                   SUITE G
                   LAKE PARK, FL 33403


                   NATIONWIDE POWER
                   SOLUTIONS, INC.
                   1060 MARY CREST RD
                   HENDERSON, NV 89074


                   NATL MOTOR TRAFFIC
                   FREIGHT ASSOC INC
                   1001 NO FAIRFAX ST-#600
                   ALEXANDRIA, VA 22314


                   NEOGEN CORPORATION
                   620 LESHER PLACE
                   LANSING, MI


                   NEOPOST POSTAGE-ON CALL
                   CMRS - POC
                   P.O. BOX 504715
                   THE LAKES, NV


                   NEOPOST USA, INC.
                   P.O. BOX 13206
                   NEWARK, NJ


                   NEUTEC GROUP, INC
                   1 LENOX AVE
                   FARMINGDALE, NY 11735


                   NEVADA DEPART OF TAXATION
                   PO BOX 7165
                   SAN FRANCISCO, CA 94120
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 80 of 115


                   NEVADA DEPT OF EMPLOYMENT
                   SECURITY DIVISION
                   500 EAST THIRD STREET
                   CARSON CITY, NV


                   NEWLY WEDS FOODS INC.
                   4849 N. MILWAUKEE AVE
                   SUITE 700
                   CHICAGO, IL 60680


                   NEXT FREIGHT, INC.
                   7700 INDUSTRY AVE
                   PICO RIVERA, CA 90660


                   NEXTGEN COMPUTER
                   SOLUTIONS
                   1822 A E ROUTE 66 #200
                   GLENDORA, CA 91740


                   NH3-PLUS, INC.
                   5382 S. PEACH AVE.
                   FRESNO, CA 93725


                   NORDSON CORPORATION
                   11475 LAKEFIELD DRIVE
                   DULUTH, GA 30097


                   NORMED, INC.
                   P.O. BOX 3644
                   SEATTLE, WA 98124


                   NORTH STAR ICE EQUIP CORP
                   P.O. 80277
                   SEATTLE, WA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 81 of 115


                   NORTHERN PRIDE INC.
                   401 S. CONLEY AVE
                   THIEF RIVERFALLS, MN 56701


                   NORTHERN REFRIGERATED
                   TRANSPORTATION
                   2700 WEST MAIN STREET
                   TURLOCK, CA 95380


                   NOVA TECH
                   360 NORTHWEST 45TH ST.
                   WILMAR, MN 56201


                   NTA
                   PO BOX 831
                   HURON, SD 57350


                   NUTEC MANUFACTURING
                   908 GARNET COURT
                   NEW LENOX, IL 60451


                   O'REILLY AUTO PARTS
                   510 W. OLIVE AVE.
                   FRESNO, CA


                   OCCUPATIONAL HEALTH CTR
                   OF CALIF, A MEDICAL CORP.
                   6042 N. FRESNO ST., STE 201
                   FRESNO, CA 93710


                   OFFICE DEPOT
                   BUSINESS SERVICE
                   5405 E. HOME #109
                   FRESNO, CA 93727
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 82 of 115


                   OFFICETEAM
                   5250 N. PALM
                   SUITE 305
                   FRESNO, CA 93704


                   OHI COMPANY INC.
                   820 S. PERSHING AVENUE
                   P.O. BOX 622
                   STOCKTON, CA 95201


                   OMEGA INDUSTRIAL SUPPLY
                   101 GROBRIC CT UNIT 1
                   FAIRFIELD, CA


                   ONE NETWORK ENTERPRISES
                   4055 VALLEY VIEW LANE
                   SUITE 1000
                   DALLAS, TX


                   ONTRAC
                   2501 SO. PRICE ROAD
                   SUITE 201
                   CHANDLER, AZ 85286


                   OREGON TILTH
                   CERTIFIED ORGANIC
                   2525 SE 3RD STREET
                   CORVALLIS, OR 97333


                   OSSID CORP
                   4000 COLLEGE ROAD
                   BATTLEBORO, NC 27809


                   OSTS - OCCUPATIONAL
                   SAFETY TRAINING SYSTEMS
                   14650 CENTRAL AVE.
                   CHINO, CA 91710
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 83 of 115


                   PACIFIC GAS & ELECTRIC
                   P.O. BOX 997300
                   SACRAMENTO, CA


                   PACIFIC GAS AND ELECTRIC
                   1745 2ND STREET
                   SELMA, CA 93662


                   PACIFIC GAS AND ELECTRIC
                   705 P STREET
                   FRESNO, CA 93760


                   PACIFIC LOGISTICS
                   SERVICES, INC.
                   225 W. HOSPITALITY LN #201N
                   SAN BERNARDINO, CA 92408


                   PACIFIC MATERIAL HANDLING
                   SOLUTIONS
                   2331 STAGECOACH ROAD
                   STOCKTON, CA 95215


                   PACIFIC STORAGE COMPANY
                   PO BOX 334
                   STOCKTON, CA


                   PACKAGING MACHINERY
                   SERVICES, INC.
                   4217 E. JEFFERSON AVENUE
                   FRESNO, CA 93725


                   PACKAGING SPECIALTIES,INC
                   P.O. BOX 360
                   FAYETTEVILLE, AR 72702
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 84 of 115


                   PACKERS SANITATION
                   SERVICES INC
                   P.O. BOX 340
                   KIELER, WI 53812


                   PACON NETTING DIVISON
                   4249 N. PUENTE AVE.
                   BALDWIN PARK, CA 91706


                   PALMETTO ADHESIVES CO
                   112 GUESS STREET
                   GREENVILLE, SC 29605


                   PAPE MATERIAL HANDLING
                   3732 S. BAGLEY AVE
                   FRESNO, CA 93725


                   PAPPY'S FINE FOODS
                   5663 E. FOUNTAIN WAY
                   FRESNO, CA


                   PARKS CHICK SEXING, INC.
                   872 S. 8TH ST.
                   KERMAN, CA 93630


                   PAUL HASTINGS LLP
                   200 PARK AVENUE
                   NEW YORK, NY


                   PCA CENTRAL CALIFORNIA
                   CORRUGATED, LLC
                   4841 URBAN AVE.
                   MCCLELLAN, CA 95652
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 85 of 115


                   PENSKE TRUCK LEASING
                   3080 E. MALAGA AVE
                   FRESNO, CA 93725


                   PERFORMANCE MECHANICAL
                   701 WILLOW PASS ROAD
                   SUITE 2
                   PITTSBURG, CA 94565


                   PERMACOLD ENGINEERING,INC
                   2945 NE ARGYLE STREET
                   PORTLAND, OR 97211


                   PHENIX EQUIPMENT, INC.
                   P.O. BOX 2427
                   LODI, CA 95241


                   PHILADELPHIA IND INS CO
                   FLOOD INS PROCESSING CTR
                   555 CORPORATE DRIVE
                   KALISPELL, MT 59901


                   PILGRIM'S PRIDE CORP.
                   1770 PROMONTORY CIRCLE
                   GREELEY, CO 80634


                   PINA BROTHERS SERVICE
                   13474 W. CENTRAL
                   KERMAN, CA 93630


                   PIONEER CREDIT RECOVERY
                   INC.
                   PO BOX 92
                   ARCADE, NY 14009
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 86 of 115


                   PIPER JAFFRAY & CO
                   ATTN: TREASURY, J09STR
                   800 NICOLLET AVE #1000
                   MINNEAPOLIS, MN 55402


                   PIPESTREAM INDSTRL SUPPLY
                   2501 N. BUSINESS PARK AVE
                   SUITE A
                   FRESNO, CA 93727


                   PLEX-ART INC
                   13010 S BROADWAY
                   LOS ANGELES, CA 90061


                   POINT SERVICE
                   30524 UNION CITY BLVD.
                   UNION CITY, CA 94587


                   POINT SERVICES PACKAGING
                   30530 UNION CITY BLVD
                   UNION CITY, CA 94587


                   POLY CLIP SYSTEM
                   CORPORATION
                   1000 TOWER ROAD
                   MUNDELEIN, IL 60060


                   POSS DESIGN LIMITED
                   2940 PORTLAND DRIVE
                   OAKVILLE, ONTARIO
                   CANADA, --


                   POULTRY PAC CALIF. POULTR
                   INDUSTRY FEDERATION
                   4640 SPYRES WAY, STE 4
                   MODESTO, CA 95356
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 87 of 115


                   PPS PACKAGING COMPANY
                   P.O. BOX 427
                   FOWLER, CA


                   PRAXAIR
                   2701 E. JENSEN AVENUE
                   FRESNO, CA 93706


                   PRECISION ENVIRO-TECH
                   3935 N. CORONADO AVE.
                   STOCKTON, CA 95204


                   PRECISION PLASTICS
                   998 N TEMPERANCE AVE
                   CLOVIS, CA 93611


                   PREMIER AG APPRAISAL
                   4635 W. SPRUCE
                   FRESNO, CA 93722


                   PRESIDIO SYSTEMS, INC
                   159 WRIGHT BROTHERS AVE
                   LIVERMORE, CA 94551


                   PRIMEDGE, INC.
                   1281 ARTHUR AVE
                   ELK GROVE VILLAG, IL 60007


                   PRINT DEPOT
                   3606 W. WASHINGTON BLVD
                   LOS ANGELES, CA 90018
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 88 of 115


                   PROFORMA
                   2125 WRIGHT AVE
                   SUITE C3-B
                   LA VERNE, CA


                   PROVOST & PRITCHARD
                   286 WEST CROMWELL AVE
                   FRESNO, CA


                   PRUDENTIAL OVERALL SUPPLY
                   1260 E. NORTH AVE.
                   FRESNO, CA 93725


                   PUBLIC STORAGE #00302
                   2050 WORKMAN MILL ROAD
                   WHITTIER, CA


                   PUMPING SOLUTIONS INC.
                   1906 S QUAKER RIDGE PLACE
                   ONTARIO, CA 91761


                   PURE-CHEM PRODUCTS CO
                   8371 MONROE AVENUE
                   STANTON, CA 90680


                   QUALITY CASING CO., INC.
                   2431 WRIGHT BLVD
                   HEBRON, KY 41048


                   QUINN COMPANY
                   P.O. BOX 12625
                   FRESNO, CA 93778
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 89 of 115


                   R & S ERECTION OF STOCKTON
                   1705 MARTIN LUTHER KING BLVD
                   SUITE 4
                   STOCKTON, CA 95205


                   R A JONES & CO.
                   2701 CRESCENT SPRINGS RD
                   COVINGTON, KY 41017


                   R RANCH MARKET
                   13985 E. LIVE OAK AVE.
                   IRWINDALE, CA 91706


                   R&S ERECTION TRI- COUNTY
                   FRESNO DIVISION
                   3051 E CARTRIGHT
                   FRESNO, CA 93725


                   RADWELL INTERNATIONAL INC
                   111 MOUNT HOLLY BYPASS
                   LUMBERTON, NJ 08048


                   RAND MACHINE WORKS
                   1955 S. MARY
                   FRESNO, CA 93721


                   RAYMOND HANDLING CONCEPTS
                   CORP.
                   41400 BOYCE ROAD
                   FREMONT, CA


                   REDLANDS FORD
                   1122 W COLTON AVE
                   REDLANDS, CA 92374
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 90 of 115


                   RELEVANT SOLUTIONS LLC
                   12610 W. AIRPORT BLVD
                   SUITE 1000
                   SUGAR LAND, TX 77478


                   RENTOKIL NORTH AMERICA
                   INC
                   PO BOX 472127
                   CHARLOTTE, NC 28247


                   RESOURCE COMPLIANCE, INC
                   PO BOX 305
                   DINUBA, CA 93618


                   RESTEK CORPORATION
                   110 BENNER CIRCLE
                   BELLEFONTE, PA 16823


                   REXEL
                   2455 N TEEPEE DR
                   STOCKTON, CA 95205


                   REXEL USA, INC
                   DBA PLATT ELECTRIC SUPPLY
                   10605 SW ALLEN BLVD
                   BEAVERTON, OR 97005


                   RF MACDONALD CO.
                   4912 W. JACQUELYN AVE.
                   FRESNO, CA 93722


                   RICO, RACHEL
                   3739 E. NEVADA AVE
                   FRESNO, CA 93702
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 91 of 115


                   RING CENTRAL, INC
                   20 DAVIS DRIVE
                   BELMONT, CA 94002


                   RIVER CITY FIRE EQUIPMENT
                   COMPANY, INC.
                   2419 SELLERS WAY
                   WEST SACRAMENTO, CA 95691


                   RIVER VALLEY TRADING
                   PO BOX 57
                   RUSSELVILLE, AR 72811


                   ROBERT HALF MANAGEMENT
                   RESOURCES
                   P.O. BOX 743295
                   LOS ANGELES, CA


                   ROBERT REISER & CO INC
                   725 DEDHAM STREET
                   CANTON, MA 02021


                   ROMER LABS INC.
                   130 SANDY DRIVE
                   NEWARK, DE


                   RON LIND POULTRY FARMS
                   14190 N. DAVIS RD.
                   LODI, CA 95242


                   ROSS INDUSTRIES INC.
                   5321 MIDLAND ROAD
                   MIDLAND, VA 22728
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 92 of 115


                   ROTO ROOTER-STOCKTON
                   4228 NEWTON RD SUITE A
                   STOCKTON, CA 95205


                   RYAN HERCO PRODUCTS CORP
                   2084 LAPHAM DRIVE
                   BUILDING A
                   MODESTO, CA 95354


                   RYTEC CORP
                   ONE CEDAR PARKWAY
                   P.O. BOX 403
                   JACKSON, WI


                   SABUAYN WILD MEAT MARKET
                   944 WATERLOO ROAD
                   STOCKTON, CA 95205


                   SACRAMENTO CONTAINER CORP
                   909 UNION STREET
                   KINGSBURG, CA 93631


                   SAFETY KLEEN
                   ATTN: JANA
                   3561 S. MAPLE AVE.
                   FRESNO, CA


                   SAGASER,WATKINS & WIELAND
                   5260 N. PALM AVE STE 400
                   FRESNO, CA 93704


                   SAHUAYO MEAT MRKT & MEAT
                   1020 SOUTH CENTER STREET
                   STOCKTON, CA 95206
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 93 of 115


                   SAI GLOBAL
                   2 SUMMIT PARK DRIVE
                   SUITE 425
                   INDEPENDENCE, OH 44131


                   SAN BERNARDINO COUNTY
                   DEPT OF PUBLIC HEALTH
                   385 N. ARROWHEAD AVE.
                   SAN BERNARDINO, CA


                   SAN BERNARDINO COUNTY
                   TREASURER TAX COLLECTOR
                   268 W HOSPITALITY LN, 1ST FL.
                   SAN BERNARDINO, CA


                   SAN BERNARDINO COUNTY
                   FIRE DEPARTMENT
                   157 W. FIFTH STREET, 2ND FL.
                   SAN BERNARDINO, CA 92415


                   SAN JOAQUIN UNIFIED AIR
                   4800 ENTERPRISE WAY
                   MODESTO, CA


                   SAN JOAQUIN VALLEY AIR
                   POLLUTION CONTROL DIST. 2
                   1990 E. GETTYSBURG AVE.
                   FRESNO, CA


                   SANDERSON FARMS
                   P.O. BOX 988
                   LAUREL, MS


                   SANDOVAL TRUCKING LLC
                   201 S MADERA AVE
                   SUITE 202
                   KERMAN, CA 93630
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 94 of 115


                   SCHWABENLAND, NANCY
                   10465 S. WESTLAWN
                   FRESNO, CA 93706


                   SCOTLYNN COMMODITIES, INC
                   15671 SAN CARLOS BLVD
                   FORT MYERS, FL 33908


                   SEATTLE SPECIALITY
                   INSURANCE SERVICES, INC.
                   PO BOX 1108
                   EVERETT, WA 98206


                   SEBASTIAN
                   P.O. BOX 245
                   KERMAN, CA 93630


                   SENSIENT COLORS LLC
                   2526 BALDWIN STREET
                   ST. LOUIS, MO 63106


                   SENSITECH
                   800 CUMMINGS CENTER
                   SUITE 258X
                   BEVERLY, MA 01915


                   SFB PLASTICS
                   1819 W. HARRY ST.
                   WICHITA, KS 67213


                   SHABBIR A KHAN
                   SAN JOAQUIN COUNTY TAX COLL
                   P.O. BOX 2169
                   STOCKTON, CA
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 95 of 115


                   SHELBY PUBLISHING
                   517 GREEN STREET
                   GAINESVILLE, GA 30501


                   SHELL ENERGY NORTH
                   AMERICA US L.P.
                   6601 KOLL CENTER PKWY, STE 245
                   PLEASANTON, CA 94566


                   SHELL ENERGY NORTH
                   AMERICA US LP
                   909 FANIN ST., STE 700
                   HOUSTON, TX 77010


                   SHEPARD BROS., INC.
                   503 S. CYPRESS ST.
                   LA HABRA, CA 90631


                   SHRED-IT USA LLC
                   11821 WAKEMAN ST
                   SANTA FE SPRINGS, CA 90670


                   SIEGFRIED ENGINEERING INC
                   3244 BROOKSIDE RD. STE100
                   STOCKTON, CA 95219


                   SIEMENS INDUSTRY, INC
                   4273 W. RICHERT AVE
                   SUITE 110
                   FRESNO, CA 93722


                   SIERRA PACKAGING
                   & SUPPLY , INC.
                   2475 AVE 400
                   KINGSBURG, CA 93631
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 96 of 115


                   SIGN MAX
                   5852 E BROWN
                   FRESNO, CA 93727


                   SIGNET MARKING DEVICES
                   3121 RED HILL AVE
                   COSTA MESA, CA 92626


                   SILLIKER LABORATORIES
                   OF CALIFORNIA GROUP
                   1139 EAST DOMINGUEZ, STE 1
                   CARSON, CA 90746


                   SIMMONS ENGINEERING CO.
                   P.O. BOX 546
                   DALLAS, GA 30132


                   SIMPLY MANUFACTURING
                   1800 PRAIRIE STREET
                   PRAIRIE DU SAC, WI 53578


                   SL MACHINE SHOP&FABRICATE
                   5612 PIRONNE ROAD UNIT A6
                   SALIDA, CA 95368


                   SMITHWAY, INC.
                   P.O. BOX 188
                   FAIRVIEW, NC 28730


                   SNYDER INDUSTRIES, INC.
                   6940 O STREET, STE. 100
                   LINCOLN, NE 68510
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 97 of 115


                   SOLOMON WELL DRILLING
                   & PUMP SERVICE, INC.
                   37558 HOUSTON ST
                   LUCERNE VALLEY, CA 92356


                   SONITROL OF FRESNO
                   3621 W. BEECHWOOD AVE.
                   FRESNO, CA


                   SONOCO PROTECTIVE SOLUTIO
                   3930 VENTURA DRIVE
                   SUITE 450
                   ARLINGTONHEIGHTS, IL 60004


                   SOSLAND PUBLISHING CO.
                   4801 MAIN ST.
                   SUITE 650
                   KANSAS CITY, MO 64112


                   SOUTHERN CALIF. EDISON CO
                   P.O. BOX 600
                   ROSEMEAD, CA


                   SOUTHWEST GAS CORP.
                   P.O.BOX 98890
                   LAS VEGAS, NV


                   SPARKLETTS
                   MCKESSON WATER PRODUCTS
                   5377 E. HOME AVE
                   FRESNO, CA 93727


                   SPEEDY TRUCK WASH LLC
                   3846 S FRONT AVE
                   FRESNO, CA 93725
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 98 of 115


                   SPRINT
                   4643 S. ULSTER
                   SUITE 500
                   DENVER, CO 80237


                   SPS COMMERCE, INC.
                   333 SOUTH SEVENTH STREET
                   SUITE 1000
                   MINNEAPOLIS, MN 55402


                   SPX FLOW US, LLC
                   C/O MILTON S. FRANK CO
                   180 A MASON CIRCLE
                   CONCORD, CA 94520


                   SQF INSTITUTE
                   FOOD MARKETING INST. FMI
                   2345 CRYSTAL DRIVE, STE 800
                   ARLINGTON, VA


                   SSA TERMINALS OAKLAND
                   11814 ELECTION ROAD
                   SUITE 210
                   DRAPER, UT 84020


                   STAPLES BUSINESS ADVANTGE
                   500 STAPLES DRIVE
                   FRAMINGHAM, MA 01702


                   STATE COLLECTIONS &
                   DISBURSEMENT UNIT
                   PO BOX 98950
                   LAS VEGAS, NV


                   STATE DISBURSEMENT UNIT
                   P.O. BOX 989067
                   WEST SACRAMENTO, CA 95798
Case 2:18-bk-23361-RK   Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document   Page 99 of 115


                   STATE OF CA DEPT OF HOUSING
                   & COMMUNITY DEVELOPMENT
                   P.O. BOX 1979
                   SACRAMENTO, CA


                   STATE OF CALIFORNIA
                   REGISTRATION COLLECTION U
                   P.O. BOX 419001
                   RANCHO CORDOVA, CA


                   STOCKTON PIPE & SPPLY INC
                   3811 N. WILCOX ROAD
                   STOCKTON, CA 95215


                   STOCKTON SCAVENGER
                   1240 NAVY DRIVE
                   STOCKTON, CA 95206


                   STRAND AG SUPPLY
                   5350 ESMAR ROAD
                   CERES, CA 95307


                   SUBWAY SANDWICH SHOP
                   2619 S. EAST AVE
                   FRESNO, CA 93706


                   SUN LIFE OF CANADA
                   6991 E CAMELBACK RD
                   SUITE C340
                   SCOTTSDALE, AZ 85251


                   SUN M. KIM
                   100 EAGLE TRACE DRIVE
                   HALFMOON BAY, CA 94019
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 100 of 115


                   SUPER A FOODS INC.
                   7200 DOMINION CIRCLE
                   COMMERCE, CA 90040


                   SUPERIOR COURT-MERCED CO
                   TRAFFIC DIVISION
                   1159 G STREET
                   LOS BANOS, CA 93635


                   SUPERIOR PIPE & STAINLESS
                   SUPPLY, INC.
                   2611 E. CHURCH AVE
                   FRESNO, CA 93706


                   SUPPLY CHAIN SERVICES
                   7800 THIRD STREET NORTH
                   SUITE 920
                   OAKDALE, MN


                   SWECO
                   M-I LLC
                   2919 JOYCLIFF ROAD
                   MACON, GA 31211


                   SWRCB ACCOUNTING OFFICE
                   ATTN: ANNVAL FEES
                   P.O. BOX 1888
                   SACRAMENTO, CA


                   SYSTEMS & SOLUTIONS
                   5198 ARLINGTON AVE
                   SUITE 687
                   RIVERSIDE, CA 92504


                   TAYLOR COMMUNICATIONS
                   3225 S. ORANGE AVE
                   FRESNO, CA 93725
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 101 of 115


                   TCS EXPRESS, INC
                   P.O. BOX 77492
                   CORONA, CA 92877


                   TEL-TECH
                   1295 N. WISHON SUITE 206
                   FRESNO, CA 93728


                   TERENCE SEAN MCGEE, M.D.
                   P.O. BOX 2767
                   MALIBU, CA 90265


                   TEXAS CHILD SUPPORT SDU
                   P.O. BOX 659791
                   SAN ANTONIO, TX


                   THE GOLDEN 1 CREDIT UNION
                   PAYROLL DEPT.
                   P.O. BOX 15966
                   SACRAMENTO, CA 95852


                   THE ILLUMINATORS, INC.
                   C/O ANGELA TYE
                   10606 TRADEMARK PKWY N #203
                   RANCHO CUCAMONGA, CA 91730


                   THE PAIGE COMPANY
                   PO BOX 443
                   ELWOOD PARK, NJ 07407


                   THE SAMUEL LLC
                   1482 EAST VALLEY ROAD
                   SUITE 718
                   MONTECITO, CA 93108
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 102 of 115


                   THE SAMUEL LLC, AND
                   LILLIAN ZACKY, TRUSTEE
                   1010 MORAGA DRIVE
                   LOS ANGELES, CA 90049


                   THE SAVE MART COMPANIES
                   CARES FOUNDATION
                   PO BOX 4278
                   MODESTO, CA


                   THE SHERWIN WILLIAMS CO.
                   6584 N. BLACKSTONE AVE
                   FRESNO, CA


                   THE SPECTRUM GROUP
                   208 W. MAIN STREET
                   SUITE 5
                   VISALIA, CA 93291


                   THE STELLAR GROUP
                   1035 RENO AVENUE
                   MODESTO, CA 95351


                   THE YUCAIPA COMPANIES LLC
                   9130 WEST SUNSET BLVD
                   LOS ANGELES, CA 90069


                   THERMO FISHER SCIENTIFIC,
                   INC.
                   2170 MARTIN AVENUE
                   SANTA CLARA, CA 95050


                   THERMO KING OF CENTRAL
                   CALIFORNIA
                   2410 S RAILROAD AV
                   FRESNO, CA 93706
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 103 of 115


                   THERMOWORKS, INC
                   741 E. UTAH VALLEY DR
                   AMERICAN FORK, UT 84003


                   THIELE TECHNOLOGIES
                   P.O. BOX # 548
                   REEDLEY, CA 93654


                   TIPPER TIE INC
                   200 LUFKIN ROAD
                   P.O. BOX 866
                   CHICAGO, IL


                   TITAN INJECTION PARTS &
                   SERVICE, INC.
                   319 E. VAN EMMON ROAD
                   YORKVILLE, IL 60560


                   TKJ TRUCKING
                   P.O. BOX 3345
                   PINEDALE, CA 93650


                   TOLLESON GOLF CART CORP.
                   3363 S. GOLDEN STATE BLVD
                   FRESNO, CA 93725


                   TOSHIBA FINANCIAL SERVICE
                   1310 MADRID ST. STE 100
                   MARSHALL, MN 56258


                   TOTAL FILTRATION SERVICES
                   5405 E. HOME AVE. #101
                   FRESNO, CA 93727
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 104 of 115


                   TOTAL QUALITY LOGISTICS
                   PO BOX 799
                   MILFORD, OH 45150


                   TOTAL SEAL
                   19424 PARK ROW DRIVE
                   SUITE 165
                   HOUSTON, TX 77084


                   TOWN OF APPLE VALLEY
                   14955 DALE EVANSPARKWAY
                   APPLE VALLEY, CA 92307


                   TOYOTA MATERIAL HANDLING
                   6999 SOUTHFRONT ROAD
                   LIVERMORE, CA


                   TRAVEL SHOPPE
                   7461 N. FIRST ST
                   SUITE 102
                   FRESNO, CA 93720


                   TREBRON COMPANY, INC.
                   5506 - 35TH AVE., N.E.
                   SEATTLE, WA 98105


                   TRI-COUNTY WATER
                   AUTHORITY
                   944 WHITLEY AVE, STE E
                   CORCORAN, CA 93212


                   TRIUMPH BUSINESS CAPITAL
                   FOR ANYWAY LOGISTICS
                   PO BOX 610028
                   DALLAS, TX
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 105 of 115


                   TRU HONE CORP.
                   1721 N.E. 19TH AVE.
                   OCALA, FL 34470


                   TRUCKER EXAM, INC.
                   6725 N. GOLDEN STATE BLVD
                   FRESNO, CA 93772


                   TURLOCK IRRIGATION
                   DISTRICT
                   P.O. BOX 819007
                   TURLOCK, CA


                   TURLOCK SCAVENGER COMPANY
                   1200 S. WALNUT ROAD
                   TURLOCK, CA


                   TW SERVICES, INC.
                   P. O. BOX 784
                   PLACENTIA, CA


                   TYCO INTEGRATED SECURITY
                   P.O. BOX 371967
                   PITTSBURGH, PA


                   UFCW 8 GOLDEN STATE
                   3485 W. SHAW AVE.
                   SUITE 101
                   FRESNO, CA 93711


                   UFCW 8 GOLDEN STATE
                   P.O. BOX 619021
                   ROSEVILLE, CA
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 106 of 115


                   ULINE
                   ATTN: ACCTS RECEIVABLE
                   PO BOX 88741
                   CHICAGO, IL


                   UNDER ARMOUR
                   2510 W. WALNUT
                   RIALTO, CA 92376


                   UNITED LOCAL CREDIT
                   UNION
                   3650 E ASHLAN
                   FRESNO, CA 93726


                   UNIVAR USA INC.
                   12522 LOS NIETOS ROAD
                   SANTA FE SPRINGS, CA 90670


                   UNWIRED BROADBAND, INC
                   215 W. FALLBROOK AVE
                   SUITE 203
                   FRESNO, CA 93711


                   UPS
                   P.O. BOX 894820
                   LOS ANGELES, CA


                   URNER BARRY MARKET INFORM
                   INC.
                   P.O. BOX 666
                   TOMS RIVER, NJ


                   US DEPT OF EDUCATION
                   NATIONAL PAYMENT CENTER
                   P.O. BOX 105081
                   ATLANTA, GA
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 107 of 115


                   US HEALTHWORKS
                   MEDICAL GROUP, PC
                   P.O. BOX 50042
                   LOS ANGELES, CA 90074


                   US PERISHABLES
                   3732 MT. DIABLO BLVD.
                   SUITE 395
                   LAFAYETTE, CA 94549


                   US POSTMASTER
                   FRESNO, CA 93706-9998



                   USC MARSHALL EXEC ED
                   3660 TROUSDALE PKWY
                   ACC 216
                   LOS ANGELES, CA


                   USDA
                   APHIS, VS, NVSL
                   P.O. BOX 844
                   AMES, IA 50010


                   USDA FOOD SAFETY &
                   INSPECTION SVCS. FSIS
                   P.O. BOX 979001
                   ST. LOUIS, MO


                   USDA, AMS POULTRY DIVISIO
                   GRADING BRANCH
                   P.O. BOX 790338
                   ST. LOUIS, MO


                   USDA/APHIS
                   P.O.BOX 979039
                   ST. LOUIS, MO
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 108 of 115


                   VAC-AIR INC
                   5254 N. 124TH STREET
                   MILWAUKEE, WI 53225


                   VALLARTA MARKETS
                   12881 BRADLEY AVE.
                   SYLMAR, CA 91342


                   VALLEY AG, INC.
                   7205 AKERS ROAD
                   BAKERSFIELD, CA 93313


                   VALLEY FLEET CLEAN
                   P. O. BOX 9854
                   FRESNO, CA 93794


                   VALLEY ICE ONE
                   2635 S. TEMPERANCE AVE.
                   FOWLER, CA 93625


                   VALLEY ICE PRODUCTS
                   2635 S. TEMPERANCE AVE.
                   FOWLER, CA 93625


                   VALLEY IRON INC.
                   3114 S. CHERRY
                   FRESNO, CA 93706


                   VALLEY LUMBER
                   PO BOX 6157
                   STOCKTON, CA 95206
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 109 of 115


                   VALLEY NETWORK
                   SOLUTIONS
                   364 WEST FALLBROOK AVE. #101
                   FRESNO, CA


                   VALLEY PACIFIC PETROLEUM
                   SERVICES, INC.
                   188-A FRANK WEST CIRCLE
                   STOCKTON, CA


                   VALLEY PIPE AND SUPPLY CO
                   P.O. BOX 551
                   FRESNO, CA 93709


                   VALLEY PRINTING &
                   PROMOTIONAL MARKETING INC
                   340 W. FALLBROOK AVE #108
                   FRESNO, CA 93711


                   VALLEY TRANSPORT
                   REFRIGERATION
                   2696 S. WILLOW #3
                   FRESNO, CA 93725


                   VERITIV CORP.
                   2325 S. CEDAR AVE.
                   FRESNO, CA 93725


                   VERIZON WIRELESS
                   P. O. BOX 660108
                   DALLAS, TX


                   VETERINARY SERVICE, INC.
                   2892 S. ORANGE AVE
                   FRESNO, CA 73725
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 110 of 115


                   VICENTE FOODS
                   12027 SAN VICENTE BLVD
                   WEST LOS ANGELES, CA 90049


                   VICTORY PACKAGING
                   2000 CHABOT CT
                   SUITE 200
                   TRACY, CA 95304


                   VISCOFAN USA, INC
                   50 COUNTY COURT
                   MONTGOMERY, AL 36105


                   VISKASE SALES CORPORATION
                   333 E. BUTTERFIELD ROAD
                   SUITE 400
                   LOMBARD, IL


                   VOLK'S HOK-LOK CO.
                   618 S. KILROY RD.
                   TURLOCK, CA 95380


                   VOLKMAN SEED FACTORY, INC
                   P.O. BOX 245
                   CERES, CA 95307


                   VORTEX INDUSTRIES, INC.
                   2546 N. BUSINESS PARK AVE
                   FRESNO, CA 93727


                   VWR SCIENTIFIC
                   P.O. BOX 7900
                   SAN FRANCISCO, CA 94120
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 111 of 115


                   WAFC CONVENTION
                   C/O MONTROSE TRAVEL
                   2355 HONOLULU AVENUE
                   MONTROSE, CA 91020


                   WAGNER PROCESS EQUIPMENT,
                   3727 METRO DRIVE, STE B
                   STOCKTON, CA 95215


                   WALTON'S INC
                   3639 N. COMOTARA ST.
                   WICHITA, KS


                   WANGERIEN, ROBERT
                   11 LONE HOLLOW DRIVE
                   SANDY, UT 84092


                   WAREMART/WINCO FOODS
                   ATTN: RETURNED CHECKS DPT
                   1004 SOUTH PEACH AVENUE
                   FRESNO, CA 93727


                   WASTE MANAGEMENT
                   4333 E. JEFFERSON
                   FRESNO, CA


                   WATER TECH SPECIALTIES,
                   INC
                   P.O. BOX 32846
                   SAN JOSE, CA 95152


                   WATER TECHNOLOGY OF
                   FRESNO
                   P.O. BOX 2867
                   FRESNO, CA 93745
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 112 of 115


                   WATTS EQUIPMENT CO., INC.
                   P. O. BOX 2570
                   MANTECA, CA 95336


                   WEBER INCORPORATED
                   10701 N. AMBASSADOR DRIVE
                   KANSAS CITY, MO 64153


                   WELLS FARGO
                   260 CHARLES LINDBERGH
                   SALT LAKE CITY, UT 84116


                   WELLS FARGO BANK N.A.
                   Z&S NOTE PAYABLE
                   420 MONTGOMERY STREET
                   SAN FRANCISCO, CA 94104


                   WELLS FARGO INS SVS USA
                   PO BOX 39000
                   DEPT 33667
                   SAN FRANCISCO, CA 94139


                   WERNER ENTERPRISES INC
                   PO BOX 45308
                   OMAHA, NE 68145


                   WEST SIDE MARKET
                   2498 SOUTH ELM
                   FRESNO, CA 93706


                   WESTAIR GASES &
                   EQUIPMENT, INC.
                   2929 E. DOROTHY AVES.
                   FRESNO, CA 93706
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 113 of 115


                   WESTCO CHEMICALS, INC
                   12551-61 SATICOY ST SOUTH
                   NORTH HOLLYWOOD, CA 91605


                   WESTERN BUILDING MATERIAL
                   4620 E. OLIVE AVE
                   FRESNO, CA 93702


                   WESTERN MILLING
                   31120 NUTMEG ROAD
                   31120 WEST STREET
                   GOSHEN, CA 93227


                   WESTERN REFRIGERATED
                   FREIGHT SYSTEM INC.
                   8238 W. HARRISON ST
                   TOLLESON, AZ 85353


                   WESTERN RESEARCH
                   1012 PRESSMEN'S HOME RD
                   P.O. BOX 907
                   ROGERSVILLE, TN 37857


                   WESTERN SHIELD LABEL CO
                   2146 E. GLADWICK ST.
                   RANCHO DOMINGUEZ, CA 90220


                   WHITBECK LABORATORIES,INC
                   441 REINERT DRIVE
                   SPRINGDALE,, AR 72764


                   WHOLESALE EQUIP OF FRESNO
                   P.O. BOX 2637
                   FRESNO, CA
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 114 of 115


                   WILLE ELECTRIC
                   P.O. BOX 3246
                   MODESTO, CA 95353


                   WILSHIRE BLVD TEMPLE
                   3663 WILSHIRE BLVD
                   LOS ANGELES, CA 90010


                   WINPAK, DIVISION
                   100 SAULTEAUX CRESCENT
                   WINNIPEG, MB, CA


                   WOLFF INDUSTRIES
                   107 INTERSTATE PARK
                   SPARTANBURG, SC 29303


                   WPL TECHNOLOGIES, INC.
                   3756 N. 7TH STREET
                   FRESNO, CA 93726


                   YORKE ENGINEERING LLC
                   31726 RANCHO VIEJO RD
                   SUITE 218
                   SAN JUAN CAPISTRANO, CA 92675


                   ZEE MEDICAL SERVICE CO.
                   4221 W. SIERRA MADRE #104
                   FRESNO, CA 93722


                   ZENITH INSURANCE CO.
                   AGRIBUSINESS SOLUTIONS
                   21255 CALIFA STREET
                   WOODLAND HILLS,, CA 91367
Case 2:18-bk-23361-RK    Doc 1 Filed 11/13/18 Entered 11/13/18 16:20:57   Desc
                        Main Document    Page 115 of 115


                   ZM TECHNOLOGIES
                   1010 SHAW RD
                   STOCKTON, CA 95215


                   ZOOM IMAGING SOLUTIONS
                   4603 W. JENNIFER
                   FRESNO, CA 93722
